Exhibit 10.1

SYNDICATED FACILITY AGREEMENT

dated as of September 18, 2012

among

THE MAC SERVICES GROUP PTY LIMITED,

as Borrower,

THE LENDERS NAMED HEREIN,

J.P. MORGAN AUSTRALIA LIMITED,

as Australian Agent and Security Trustee,

JPMORGAN CHASE BANK, N.A.,

as US Agent,

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank

and

JPMORGAN CHASE BANK, N.A.,

as Swing Line Lender

 

 

J.P. MORGAN SECURITIES LLC,

as Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS      1   

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  Terms Generally      22   

SECTION 1.03

  Classification of Loans and Borrowings      23    ARTICLE II    THE CREDITS   
  23   

SECTION 2.01

  Revolving Commitments      23   

SECTION 2.02

  Loans      24   

SECTION 2.03

  Borrowing Procedure      26   

SECTION 2.04

  Evidence of Debt; Repayment of Loans      26   

SECTION 2.05

  Fees      27   

SECTION 2.06

  Interest on Loans      28   

SECTION 2.07

  Default Interest      29   

SECTION 2.08

  [Reserved.]      29   

SECTION 2.09

  Termination and Reduction of Revolving Commitments      29   

SECTION 2.10

  Conversion and Continuation of Revolving Borrowings      29   

SECTION 2.11

  Optional Prepayment      31   

SECTION 2.12

  Mandatory Prepayments      31   

SECTION 2.13

  Increased Costs; Capital Requirements      31   

SECTION 2.14

  Change in Legality      33   

SECTION 2.15

  Breakage Costs      33   

SECTION 2.16

  Market Disruption      34   

SECTION 2.17

  [Reserved.]      36   

SECTION 2.18

  Sharing of Setoffs      36   

SECTION 2.19

  Payments      37   

SECTION 2.20

  Taxes      37   

SECTION 2.21

  Assignment of Revolving Commitments Under Certain Circumstances; Duty to
Mitigate      41   

SECTION 2.22

  Credits      42   

SECTION 2.23

  Swing Line Loans      48   

SECTION 2.24

  Defaulting Lenders      50   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES      53   

SECTION 3.01

  Organization; Powers      53   

SECTION 3.02

  Authorization      53   

SECTION 3.03

  Enforceability      53   

SECTION 3.04

  Governmental Approvals      54   

SECTION 3.05

  Financial Statements      54   

SECTION 3.06

  No Material Adverse Change      54   

SECTION 3.07

  Title to Properties; Possession Under Licenses      55   

SECTION 3.08

  Subsidiaries      55   

SECTION 3.09

  Litigation; Compliance with Laws      55   

SECTION 3.10

  Agreements      56   

SECTION 3.11

  Existing Indebtedness      56   

SECTION 3.12

  Pari Passu Ranking      56   

SECTION 3.13

  Use of Proceeds      56   

SECTION 3.14

  Tax      56   

SECTION 3.15

  No Material Misstatements      57   

SECTION 3.16

  No Immunity      57   

SECTION 3.17

  Environmental Matters      57   

SECTION 3.18

  Insurance      57   

SECTION 3.19

  Security Documents      58   

SECTION 3.20

  Intellectual Property      58   

SECTION 3.21

  [Reserved]      58   

SECTION 3.22

  Solvency      58   

SECTION 3.23

  Trustee      58   

SECTION 3.24

  No Default      58   

SECTION 3.25

  Deliver of Requested Information      58   

SECTION 3.26

  Group Structure Diagram      58   

SECTION 3.27

  Anti-Corruption Laws      59   

SECTION 3.28

  Anti-Money Laundering Laws      59   

SECTION 3.29

  Sanctions Laws and Regulations      59    ARTICLE IV    CONDITIONS OF LENDING
     59   

SECTION 4.01

  All Utilizations      59   

SECTION 4.02

  First Utilization      60   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE V   

AFFIRMATIVE COVENANTS

     63   

SECTION 5.01

  Existence; Businesses and Properties      63   

SECTION 5.02

  Insurance      64   

SECTION 5.03

  Obligations and Taxes      64   

SECTION 5.04

  Financial Statements, Reports, etc.      64   

SECTION 5.05

  Litigation and Other Notices      66   

SECTION 5.06

  Information Regarding Collateral      67   

SECTION 5.07

  Maintaining Records; Access to Properties and Inspections      67   

SECTION 5.08

  Use of Proceeds      67   

SECTION 5.09

  Further Assurances      67   

SECTION 5.10

  Licenses      67   

SECTION 5.11

  Tax Consolidation      68   

SECTION 5.12

  Constituent Documents      68   

SECTION 5.13

  Anti-Money Laundering Laws      68   

SECTION 5.14

  Real Property; Land Access Agreement      68   

SECTION 5.15

  Landlord Consents      69   

SECTION 5.16

  Stamp Duty      69   

ARTICLE VI

  

NEGATIVE COVENANTS

     69   

SECTION 6.01

  Indebtedness      69   

SECTION 6.02

  Security Interests      70   

SECTION 6.03

  Sale and Lease-Back Transactions      71   

SECTION 6.04

  Investments, Loans and Advances      72   

SECTION 6.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      73   

SECTION 6.06

  Restricted Payments; Restrictive Agreements      74   

SECTION 6.07

  Transactions with Affiliates      75   

SECTION 6.08

  Business of Borrower and Subsidiaries      75   

SECTION 6.09

  Other Indebtedness and Agreements      75   

SECTION 6.10

  Financial Covenants      75   

SECTION 6.11

  Hedging Agreements      76   

SECTION 6.12

  Cross-guarantee      76   

SECTION 6.13

  Sanction Laws and Regulations      76   

SECTION 6.14

  Anti-Corruption Laws      76   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VII   

EVENTS OF DEFAULT

     76   

SECTION 7.01

  Events of Default      76   

SECTION 7.02

  Optional Acceleration of Maturity      79   

SECTION 7.03

  Automatic Acceleration of Maturity      79   

SECTION 7.04

  Non-exclusivity of Remedies      80   

SECTION 7.05

  Application of Proceeds      80   

ARTICLE VIII

  

THE AUSTRALIAN AGENT, THE US AGENT, THE SECURITY TRUSTEE, THE ISSUING BANK AND
THE SWING LINE LENDER

     81   

SECTION 8.01

  Appointment and Authority      81   

SECTION 8.02

  Rights as a Lender      81   

SECTION 8.03

  Exculpatory Provisions      82   

SECTION 8.04

  Reliance by the Agents, the Issuing Bank and the Swing Line Lender      83   

SECTION 8.05

  Delegation of Duties      83   

SECTION 8.06

  Resignation of an Agent, Issuing Bank or the Swing Line Lender      84   

SECTION 8.07

  Non-Reliance on Agents and Other Lenders; Certain Acknowledgments      85   

SECTION 8.08

  Indemnification      85   

SECTION 8.09

  Collateral and Guaranty Matters      86   

SECTION 8.10

  No Other Duties, etc.      87   

SECTION 8.11

  Agents May File Proofs of Claim      87   

SECTION 8.12

  Other      88    ARTICLE IX   

MISCELLANEOUS

       88   

SECTION 9.01

  Notices      88   

SECTION 9.02

  Survival of Agreement      90   

SECTION 9.03

  PPS Act      91   

SECTION 9.04

  Successors and Assigns      91   

SECTION 9.05

  Expenses; Indemnity      96   

SECTION 9.06

  Right of Setoff      98   

SECTION 9.07

  Applicable Law      98   

SECTION 9.08

  Waivers; Amendment      99   

SECTION 9.09

  Interest Rate Limitation      101   

SECTION 9.10

  Entire Agreement      101   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.11

  WAIVER OF JURY TRIAL      101   

SECTION 9.12

  Severability      102   

SECTION 9.13

  Counterparts      102   

SECTION 9.14

  Headings      102   

SECTION 9.15

  Jurisdiction; Consent to Service of Process      102   

SECTION 9.16

  Confidentiality      103   

SECTION 9.17

  Judgment Currency      104   

SECTION 9.18

  Exculpation Provisions      104   

SECTION 9.19

  Payments Set Aside      105   

SECTION 9.20

  Termination      105   

SECTION 9.21

  Patriot Act Notice      105   

SECTION 9.22

  Binding Effect      106   

 

-v-



--------------------------------------------------------------------------------

Schedule 1.01    Subsidiary Guarantors Schedule 2.01    Lenders and Revolving
Commitments Schedule 3.08    Subsidiaries Schedule 3.09    Litigation Schedule
3.17    Environmental Matters Schedule 3.26    Group Structure Diagram Schedule
6.01    Outstanding Indebtedness on Effective Date Schedule 6.02    Liens
Existing on Effective Date Schedule 6.04    Existing Investments Exhibit A   
Form of Assignment and Acceptance Exhibit B    Form of Revolving Borrowing
Request Exhibit C    Form of Swing Line Borrowing Request Exhibit D    Form of
Parent Guarantee Agreement Exhibit E    Form of Subsidiary Guarantee Agreement
Exhibit F    Form of Opinion of Vinson & Elkins L.L.P. Exhibit G    Form of
Compliance Certificate

 

-vi-



--------------------------------------------------------------------------------

THIS SYNDICATED FACILITY AGREEMENT dated as of September 18, 2012, is among THE
MAC SERVICES GROUP PTY LIMITED (ABN 53 003 657 510), an Australian proprietary
limited company (the “Borrower”), the Lenders (as defined in Article I), and
J.P. MORGAN AUSTRALIA LIMITED (ABN 52 002 888 011) (“JPM Australia”), as
Australian administrative agent (in such capacity, the “Australian Agent”) and
as security trustee (in such capacity, the “Security Trustee”), and JPMorgan
Chase Bank, N.A. as U.S. administrative agent (in such capacity, the “US
Agent”).

The Borrower has requested the Lenders to extend credit, in the form of Loans or
Credits (as hereinafter defined), to the Borrower in an aggregate principal
amount at any time outstanding not in excess of AUD$300,000,000.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied from time to time by the Australian Agent.

“Affected Lender” shall have the meaning ascribed to such term in the definition
of “Market Disruption Event.”

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that for purposes of Section 6.07, the term “Affiliate” shall
also include any person that directly or indirectly owns 5% or more of any class
of Equity Interests of the person specified or that is an officer or director of
the person specified.

“Affiliate Australian Land Company” shall mean a person that is a direct or
indirect Wholly Owned Subsidiary of the Parent and which is the registered
proprietor of any land that is used by any Loan Party.

“Agents” shall mean, collectively, the Australian Agent, the US Agent, and the
Security Trustee.

“Aggregate Credit Exposure” shall mean, at any time, the sum of (i) the
aggregate undrawn amount of all outstanding Credits denominated in Australian
Dollars plus (ii) the aggregate principal amount of all Credit Disbursements
made in Australian Dollars that have not yet been reimbursed at such time plus
(iii) the Australian Dollar Equivalent of the aggregate undrawn amount of all
outstanding Credits at such time denominated in U.S. Dollars plus (iv) the
Australian Dollar Equivalent of the aggregate principal amount of all Credit
Disbursements made in U.S. Dollars that have not yet been reimbursed at such
time.



--------------------------------------------------------------------------------

“Agreement” shall mean this Syndicated Facility Agreement dated as of
September 18, 2012, among the Borrower, the Lenders, and the Agents.

“Anti-Corruption Laws” means all statutes, enactments, by-laws, rules,
regulations, notifications, circulars, case-law, orders, ordinances, guidelines,
policies, directions and judgments of any Governmental Authority, in relation to
anti-corruption issued, administered or enforceable against any Loan Party.

“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
Governmental Authority having jurisdiction over any Loan Party, or to which any
Loan Party is subject.

“Applicable Percentage” shall mean, for any day, with respect to any USD
Revolving Loan, AUD Revolving Loan or the Revolving Commitment Fee, the
applicable percentage set forth below under the applicable caption, based upon
the Leverage Ratio as of the relevant date of determination:

 

Category

  

Leverage Ratio

   Spread     Revolving Commitment
Fee Percentage         AUD Revolving
Loans     USD Revolving
Loans    

1

   Less than 1.50 to 1.00      2.00 %      2.00 %      0.375 % 

2

   Greater than or equal to
1.50 to 1.00 but less than
2.00 to 1.00      2.25 %      2.25 %      0.375 % 

3

   Greater than or equal to
2.00 to 1.00 but less than
2.50 to 1.00      2.50 %      2.50 %      0.50 % 

4

   Greater than or equal to
2.50 to 1.00 but less than
3.00 to 1.00      2.75 %      2.75 %      0.50 % 

5

   Greater than or equal to
3.00 to 1.00      3.00 %      3.00 %      0.50 % 

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Credits outstanding on
and after the date of delivery to the Australian Agent of the Financial
Statements or management accounts required by Section 5.04(a) and the Compliance
Certificate required by Section 5.04(b), respectively, indicating such change
until the date immediately preceding the next date of delivery of such Financial
Statements or management accounts indicating another such change; provided,
however, that at any time during which the Borrower has failed to deliver when
due the Financial Statements or management accounts required by Section 5.04(a)
and the Compliance Certificate required by Section 5.04(b), respectively, the
Leverage Ratio shall be deemed to be in Category 5 for purposes of determining
the Applicable Percentage. Notwithstanding the foregoing, (x)

 

-2-



--------------------------------------------------------------------------------

from the Effective Date through but excluding the date of delivery to the
Australian Agent of Financial Statements or management accounts required by
Section 5.04(a) and the Compliance Certificate required by Section 5.04(b),
respectively, the Leverage Ratio shall be deemed to be in Category 1. for
purposes of determining the Applicable Percentage and (y) thereafter, the
Applicable Percentage shall be based on the Leverage Ratio reflected in the most
recently delivered Financial Statements or management accounts required by
Section 5.04(a) and the Compliance Certificate required by Section 5.04(b),
respectively.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) of any or all of the property of
the Borrower or any of its Subsidiaries to any person other than the Borrower or
any of its Subsidiaries (other than (a) Equity Interests in the Borrower or
directors’ qualifying shares in any Subsidiary, (b) inventory, damaged, obsolete
or worn out assets, scrap and Permitted Investments, in each case disposed of in
the ordinary course of business, or (c) dispositions between or among
Subsidiaries that are not Loan Parties).

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) and accepted by the Australian Agent, in substantially
the form of Exhibit A or such other form as shall be approved by the US Agent.

“Associate” has the meaning given to it in Section 128F(9) of the Tax Act.

“AUD Revolving Loans” shall mean Revolving Loans denominated in Australian
Dollars.

“AUD Swing Line Loans” shall mean Swing Line Loans denominated in Australian
Dollars.

“Australian Agent” shall means the person referred to as such in the Preamble to
this Agreement or any person from time to time acting in the capacity of
“Australian Agent” under this Agreement.

“Australian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in U.S. Dollars, the equivalent in Australian Dollars of
such amount, determined by the Australian Agent using the Exchange Rate in
effect.

“Australian Dollars”, “AUD” or “AUD$” shall mean lawful money of the
Commonwealth of Australia.

“Australian Withholding Tax” shall mean any Australian Tax required to be
withheld or deducted from any interest or other payment under Division 11A of
Part III of the Tax Act or Subdivision 12-F of Schedule 1 to the Taxation
Administration Act 1953 (Commonwealth of Australia).

 

-3-



--------------------------------------------------------------------------------

“Authorized Officer” means, in respect of a Loan Party, any director, or any
person from time to time nominated as an Authorized Officer by that Loan Party
by a notice to the Australian Agent accompanied by certified copies of
signatures of all new persons so appointed (and in respect of which the
Australian Agent has not received notice of revocation of such appointment).

“Banking Services” shall mean each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Obligations” shall mean any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“BBSY” shall mean, in respect of a period: (a) the rate per cent per annum which
is equal to the average bid rate displayed at or about 10:30 a.m. (Sydney time)
on the first day of that period on the Reuters screen BBSY page for a term
equivalent to that period; or (b) if a rate for a term cannot be determined in
accordance with clause (a) above because a rate is not displayed for a term
equivalent to that period or if the basis on which that rate is displayed is
changed and in the opinion of the Australian Agent ceases to reflect the
Lenders’ cost of funding to the same extent as at the date of this Agreement,
BBSY for that period will be the rate determined by the Australian Agent at or
about 10:30 a.m. (Sydney time) on the day of calculation to be the average of
the buying rates quoted to the Australian Agent by three Reference Banks
selected by the Australian Agent (after consultation with the Borrower) at or
about that time on that date for bills of exchange that are accepted by an
Australian bank and that have a term equivalent to the relevant period.

“Borrower” shall have the meaning set forth in the Preamble to this Agreement.

“Borrower Materials” shall mean materials and/or information provided by or on
behalf of the Loan Parties hereunder.

“Borrowing” shall mean Revolving Borrowing or a Swing Line Borrowing.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B or Exhibit C,
or such other form as shall be reasonably approved by the US Agent (and in the
case of the request for Swing Line Loans, the Swing Line Lender).

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

 

-4-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or any day on
which banks in Houston, New York City, Singapore, London, Hong Kong, or Sydney
Australia are authorized or required by law to close.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Security Trustee or to a nominee of the Security Trustee, for the benefit of the
Finance Parties, as collateral for the Aggregate Credit Exposure, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Borrower, the Security Trustee and the Issuing
Bank (which documentation is hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings.

“Change in Control” shall mean the failure of the Parent to Control the
Borrower.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or Australia or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed a “Change in Law”, regardless of the date enacted, adopted or issued.

“Code” shall mean the United States Internal Revenue Code of 1986.

“Collateral” shall mean (i) “Collateral” or “Secured Property” as defined in any
Security Document and (ii) any other property or assets, in any case, subject
to, and encumbered by, a Security Interest granted in favor of the Security
Trustee for the benefit of the Secured Parties to secure the Secured
Obligations.

“Compliance Certificate” shall mean a certificate in the form attached hereto as
Exhibit G and containing the information required in Section 5.04(b).

“Consolidated EBITDA” shall mean, for any period, EBITDA of the Borrower and its
Subsidiaries for such period, all determined on a consolidated basis.

“Consolidated Group” shall have the meaning given to it in the Tax Act 1997.

“Consolidated Interest Expense” shall mean, for any person for any period, the
sum of (a) the interest expense (including imputed interest expense in respect
of Capital Lease Obligations but excluding the amortization of debt discount and
debt issuance costs) of such person and its subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of such person
that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by such person with respect to interest rate Hedging
Agreements.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any person for any period, the net
income or loss of such person for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any subsidiary of such person to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, (b) the income of any person in which any other
person (other than such person or a Wholly Owned Subsidiary thereof or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such person or a Wholly Owned Subsidiary thereof
by such person during such period, and (c) any gains or losses attributable to
sales of assets out of the ordinary course of business.

“Consolidated Net Worth” shall mean, at any time, the net worth or total
shareholders’ equity of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP.

“Control” shall mean:

(a) “control” as defined in section 50AA of the Corporations Act; and

(b) the direct or indirect power to directly or indirectly: (i) direct the
management or policies of the corporation; or (ii) control the membership of the
board of directors, whether or not the power has statutory, legal or equitable
force or is based on statutory, legal or equitable rights and whether or not it
arises by means of trusts, agreements, arrangements, understandings, practices,
the ownership of any interest in shares or stock of the corporation.

The terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Controller” shall have the meaning given to it in section 9 of the Corporations
Act.

“Corporations Act” shall mean Corporations Act 2001 (Commonwealth of Australia).

“Cost” shall mean any cost, expense, charge, liability or disbursement.

“Cost of Funds Rate” means, with respect to a Swing Line Loan, the rate per
annum quoted by the Swing Line Lender to the Borrower at or about the
commencement of any Swing Line Loan (or if applicable, to the Lenders as
provided herein) as its cost of funds for the Swing Line Loan, as determined by
the Swing Line Lender in its sole discretion which determination may include,
without limitation, such factors as the Swing Line Lender shall deem appropriate
from time to time, including without limitation, market, regulatory and
liquidity conditions; provided that such rate is not necessarily the cost to the
Swing Line Lender of funding the specific Swing Line Loan, and may exceed the
Swing Line Lender’s actual cost of borrowing in the interbank market or other
markets in which the Swing Line Lender may obtain funds from time to time for
amounts similar to the amount of the Swing Line Loan.

 

-6-



--------------------------------------------------------------------------------

“Credit” shall mean any documentary or standby letter of credit or bank
guarantee issued for the account of the Borrower by the Issuing Bank pursuant to
Section 2.22, each such Credit to be in form and substance satisfactory to the
Issuing Bank (acting reasonably).

“Credit Application” shall mean an application and agreement for the issuance,
amendment or extension of a Credit in the form from time to time in use by the
Issuing Bank.

“Credit Documents” shall mean, with respect to any Credit, such Credit, the
related Credit Application and any agreements, documents, and instruments
entered into in connection with or relating to such Credit.

“Credit Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Credit issued by the Issuing Bank.

“Credit Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.24(d), any Lender that, as
determined in good faith by the US Agent, the Issuing Bank or a Swing Line
Lender:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, participations in respect of Credits or participations in
Swing Line Loans, within two (2) Business Days of the date required to be funded
by it hereunder;

(b) has notified the Borrower, any Agent, the Issuing Bank, the Swing Line
Lender or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
respective funding obligations hereunder or under other agreements generally;

(c) has failed, within three (3) Business Days after request by the Australian
Agent, the Issuing Bank, a Swing Line Lender or the Borrower, to confirm in a
reasonable manner that it will comply with its funding obligations; or

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Insolvency Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order (as defined in the
definition of “Sanctions Laws and Regulations” below); (b) named as a “Specially
Designated National and Blocked Person”

 

-7-



--------------------------------------------------------------------------------

(“SDN”) on the most current list published by OFAC (as defined in the definition
of “Sanctions Laws and Regulations” below) at its official website or any
replacement website or other replacement official publication of such list (“SDN
List”); or (c) in which an entity on the SDN List has 50% or greater ownership
interest or that is otherwise controlled by an SDN.

“EBITDA” shall mean, for any person for any period, Consolidated Net Income of
such person for such period plus (a) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, and (iv) any noncash charges or extraordinary
losses for such period, and minus (b) without duplication (i) all cash payments
made during such period on account of reserves, restructuring charges and other
noncash charges added to Consolidated Net Income pursuant to clause (a)(iv)
above in a previous period and (ii) to the extent included in determining such
Consolidated Net Income, any extraordinary gains and all noncash items of income
for such period, all determined for such person on a consolidated basis in
accordance with GAAP.

“Effective Date” shall mean the date upon which all of the conditions set forth
in Sections 4.01 and 4.02 are satisfied or waived in accordance with
Section 9.08(b), which date shall not be later than September 30, 2012.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other person (other than a natural person).

“Environmental Laws” shall mean all federal, state, provincial, local and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, directives and orders (including consent orders) in
each case, relating to protection of the environment, natural resources, human
health and safety (to the extent such human health and safety relate to exposure
of Hazardous Materials) or the presence, Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) violation of any applicable Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is legally assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean shares, shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire such equity interests or such convertible or exchangeable
obligations.

 

-8-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Rate” shall mean, on any day, (i) for purposes of determining the
U.S. Dollar Equivalent, the rate at which Australian Dollars may be exchanged
into U.S. Dollars and (ii) for purposes of determining the Australian Dollar
Equivalent, the rate at which U.S. Dollars may be exchanged into Australian
Dollars, in each case as set forth at approximately 11 a.m. (Sydney Time) on
such day on the applicable Bloomberg Currency Page. In the event that such rate
does not appear on such Bloomberg Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Australian Agent and the Borrower,
or, in the absence of such agreement, such Exchange Rate shall be determined by
the Australian Agent using any method it deems commercially reasonable and
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

“Facility Office” means the office or offices notified by a Lender to the
Borrower in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice to the Borrower)
as the office or offices through which the Lender will perform its obligations
under this Agreement.

“FATCA” means Sections 1471 through 1474 of the U.S. Internal Revenue Code of
1986, as in effect on the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), and the Treasury Regulations promulgated thereunder, any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of such Internal Revenue Code.

“Fee Letter” shall mean the letter agreement dated as of July 13, 2012 among the
Borrower, the Lead Arranger, JPMCB and the Australian Agent.

“Fees” shall mean, collectively, the Revolving Commitment Fee, all fees required
to be paid under the Fee Letter, the Credit Participation Fees and the Issuing
Bank Fees.

“Finance Party” shall mean any Agent, Lender, Swing Line Lender or Issuing Bank.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Financial Statements” means: (a) a statement of financial performance; (b) a
statement of financial position; (c) a statement of cash flow; and (d) a
statement of changes in equity, together with any notes to those documents and
any accompanying reports, statements, declarations and other documents or
information.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, (a) such Defaulting Lender’s Revolving Percentage
(determined, for the avoidance of doubt, without giving effect to any adjustment
provided for in Section 2.24(c)) of the Aggregate Credit Exposure related to
Credits issued by the Issuing Bank, less (b) any portion of the amount
calculated under clause (a) above the risk participation with respect to such
Credits which has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

-9-



--------------------------------------------------------------------------------

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles, standards and
practices in Australia.

“Governmental Authority” shall mean the government of the United States,
Australia or any State or Territory of Australia or any other nation, or of any
political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).

“Group” shall mean the Borrower and its Subsidiaries.

“Group Structure Diagram” shall mean the diagram set forth on Schedule 3.26.

“GST” means any goods and services Tax, consumption Tax, value added Tax or any
similar Tax.

“Guarantee” of or by any person shall mean (a) any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Security Interest). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing person in good faith. The term “Guarantee” as a verb has a
corresponding meaning; provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

“Guarantee Agreements” shall mean the Parent Guarantee Agreement and the
Subsidiary Guarantee Agreement.

“Guarantors” shall mean, collectively, Parent and the Subsidiary Guarantors.

 

-10-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any chemical, material, substance or waste that
is prohibited, limited or regulated by or pursuant to any applicable
Environmental Law, including any petroleum products or byproducts and all other
hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam insulation
and polychlorinated biphenyls.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” shall mean any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising out of any Hedging Agreement with a person who (a) is a Lender or an
Affiliate of a Lender or (b) was, at the time the Hedging Agreement was entered
into, a Lender or an Affiliate of a Lender.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Security Interest on property owned or acquired by such person, whether
or not the obligations secured thereby have been assumed (provided that, for
purposes hereof, the amount thereof shall be limited to the lesser of (i) the
amount of such Indebtedness and (ii) the fair market value of such property),
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations of such person, (i) all obligations of such person as an
account party in respect of Credits and (j) all obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.

“Indemnitee” shall have the meaning set forth in Section 9.05(b).

“Indemnified Liabilities” shall have the meaning set forth in Section 9.05(b).

“Insolvency Law” shall mean, to the extent applicable, (a) Title 11 of the
United States Code, (b) any similar federal, provincial, state, local or foreign
bankruptcy or insolvency law of any jurisdiction applicable to the Borrower or
any of its Subsidiaries, and (c) any other law relating to insolvency,
sequestration, administration, liquidation, winding up or bankruptcy (including
any law relating to the avoidance of conveyances in fraud of creditors or of
preferences and any law under which a liquidator or trustee may set aside or
avoid transactions), in each case as now constituted or hereafter amended or
enacted.

 

-11-



--------------------------------------------------------------------------------

“Interest Coverage Ratio” for any period shall mean the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
the Borrower and the Subsidiaries for such period. Solely for purposes of this
definition, if, at any time the Interest Coverage Ratio is being determined, the
Borrower or any Subsidiary shall have completed a Permitted Acquisition or Asset
Sale the consideration of which is greater than AUD$10,000,000 since the
beginning of the relevant four fiscal quarter period, the Interest Coverage
Ratio shall be determined on a pro forma basis (using the criteria therefor
described in Section 6.04(i)) as if such Permitted Acquisition or Asset Sale and
any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.

“Interest Payment Date” shall mean, with respect to any Revolving Loan, the last
day of the Interest Period applicable to the Revolving Borrowing of which such
Loan is a part and the Termination Date, and in the case of a Revolving
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to each Revolving Loan comprising
part of the same Revolving Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
3 or 6 months thereafter, as the Borrower may elect; provided, however, that if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Revolving Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” shall mean, as the context may require, (a) JPMCB, with respect
to Credits issued by it, (b) any other Lender that may become the Issuing Bank
pursuant to Section 2.22(j) or (l) with respect to Credits issued by such
Lender, and (c) collectively, all the foregoing. The Issuing Bank may, in its
discretion, arrange for one or more Credits to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Credits issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“JPM Australia” shall have the meaning set forth in the Preamble to this
Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Karratha Village Lease” shall mean the undated lease of crown land between the
State of Western Australia and the Borrower in respect of the land described as
Lot 520 on Deposited Plan 69961 in Karratha, Western Australia with a
commencement date of 4 January 2011.

 

-12-



--------------------------------------------------------------------------------

“Land Access Agreement” means a land access and use agreement between (a) an
Affiliate Australian Land Company, the Security Trustee and, where the land the
subject of such agreement is not owned by an Affiliate Australian Land Company,
the registered proprietor of that land or (b) for a Third Party Lease, the
relevant Loan Party, relevant Affiliate Australian Land Company, if applicable,
and the registered proprietor of the land the subject of that Third Party Lease,
in each case, in form reasonably satisfactory to the US Agent, that includes
(among other matters) provisions consenting to the creation of the Security
Interests under the Security Documents and enforcement of rights under the
Security Documents.

“Lead Arranger” shall mean J. P. Morgan Securities LLC, in such capacity.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.24), (b) any person that has become a party
hereto pursuant to an Assignment and Acceptance and (c) the Swing Line Lender.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which Financial Statements or
management accounts have been delivered pursuant to Section 5.04(a). Solely for
purposes of this definition, if, at any time the Leverage Ratio is being
determined, the Borrower or any Subsidiary shall have completed a Permitted
Acquisition or Asset Sale the consideration of which is greater than
AUD$10,000,000 since the beginning of the relevant four fiscal quarter period,
the Leverage Ratio shall be determined on a pro forma basis (using the criteria
therefor described in Section 6.04(i)) as if such Permitted Acquisition or Asset
Sale, and any related incurrence or repayment of Indebtedness, had occurred at
the beginning of such period.

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/100 of 1%) and determined pursuant to the following formula:

LIBOR = Base LIBOR / 100% - LIBOR Reserve Percentage

“Base LIBOR” means the interest rate per annum equal to the applicable London
interbank offered rate for deposits in USD appearing on Reuters Reference
LIBOR01 for Dollars as of 11:00 a.m. London time, two London Business Days prior
to the first day of the relevant Interest Period for any USD Revolving Borrowing
and having a maturity equal to such Interest Period (provided that, if such
quotation is not available for any reason, LIBOR shall then be the rate
determined by the Australian Agent to be the rate at which deposits in USD for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the loan being made, continued or converted by the
Australian Agent and with a term equivalent to such Interest Period would be
offered by the Australian Agent’s London Branch (or other branch or Affiliate of
the Australian Agent or if the Australian Agent does not have a London Branch,
then the London Branch of any bank selected by the Australian Agent) to major
banks in the London or other offshore inter-bank market for Dollars at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period).

 

-13-



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities”). The LIBOR for
each outstanding USD Revolving Loan shall be adjusted automatically as of the
effective date of any change in the LIBOR Reserve Percentage.

“Loan” shall mean a Revolving Loan and a Swing Line Loan.

“Loan Documents” shall mean, collectively, this Agreement, any promissory notes,
if any, issued pursuant to Section 2.04(g), the Guarantee Agreements, the
Security Documents, the Security Trust Deed, the Land Access Agreements, the
Credit Documents, the Fee Letter and each other certificate, agreement,
instrument or other document executed and delivered, in each case, by or on
behalf of any Loan Party pursuant to the foregoing; provided, however, that for
purposes of Section 9.08, “Loan Documents” shall mean this Agreement, the
Guarantee Agreements and the Security Documents.

“Loan Parties” shall mean the Borrower and the Guarantors.

“London Business Days” shall mean any day other than a Saturday, Sunday or any
day on which banks in London, England are authorized or required by law to
close.

“Market Disruption Event” shall have the meaning ascribed to such term in
Section 2.16(b)(iii).

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) material impairment of the
ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or
(c) material impairment of the rights of or benefits available to the Finance
Parties under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Credits), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower and the Subsidiaries in an aggregate principal
amount exceeding AUD$10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Maturity Date” shall mean December 10, 2015.

“MEC group” shall have the meaning given to it in the Tax Act 1997.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
which is a nationally recognized statistical rating organization in the United
States or Australia.

 

-14-



--------------------------------------------------------------------------------

“NAB Lender” shall mean National Australia Bank Limited or such successor lender
under the NAB Bilateral Agreement so long as such lender is a Lender hereunder.

“NAB Bilateral Agreement” shall mean that certain AUD$30,000,000 Facility
Agreement dated on or about the date hereof between the Borrower and the NAB
Lender.

“NAB Bilateral Obligations” shall mean all the liabilities and obligations of
the Borrower to the NAB Lender under or by reason of the NAB Bilateral
Agreement, and includes any liabilities or obligations which are liquidated or
unliquidated, are present, prospective or contingent, are in existence before or
come into existence on or after the date of this Agreement or relate to the
payment of money or the performance or omission of any act; provided that, the
aggregate principal amount of Indebtedness included for purposes of determining
NAB Bilateral Obligations under this Agreement or any other Loan Document shall
not exceed AUD$30,000,000.

“Obligations” shall mean all the liabilities and obligations of any Loan Party
to any Finance Party under or by reason of any Loan Document, and includes any
liabilities or obligations which are liquidated or unliquidated, are present,
prospective or contingent, are in existence before or come into existence on or
after the date of this Agreement or relate to the payment of money or the
performance or omission of any act, and irrespective of whether any Loan Party
is liable or obligated solely, jointly or jointly and severally with another
person, the circumstances in which any Finance Party comes to be owed each
liability or obligation, including any assignment of any liability or obligation
or the capacity in which any Loan Party and Finance Party comes to owe or to be
owed that liability or obligation.

“Offshore Associate” shall mean an Associate:

(a) which is a non-resident of Australia and does not become a Lender or receive
a payment in carrying on a business in Australia at or through a permanent
establishment of the Associate in Australia; or

(b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country; and

which does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme
(with each such term having the meaning given for the purposes of section 128F
of the Tax Act).

“Original Financial Statements” means the audited consolidated Financial
Statements of the Group for the financial year ended 31 December 2011.

“Parent” shall mean Oil States International, Inc.

“Parent Guarantee Agreement” shall mean the U.S. Parent Guarantee Agreement in
the form attached as Exhibit D.

“Participant” has the meaning assigned to such term in Section 9.04(d).

 

-15-



--------------------------------------------------------------------------------

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(i).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, United States of America, Canada, the United
Kingdom, Australia or any other country that is a signatory to the Convention on
the Organization for Economic Co-operation and Development (or by any agency,
state, province or territory thereof to the extent such obligations are backed
by the full faith and credit of such country or applicable state, province or
territory), in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and other deposit accounts issued
or offered by, any domestic office of any Lender or any commercial bank
organized under the laws of the United States of America, Canada, the United
Kingdom or Australia or any state, province of territory thereof, that has a
combined capital and surplus and undivided profits of not less than
U.S.$500,000,000 (or, in the case of any bank that is a Lender,
U.S.$200,000,000); and

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Potential Defaulting Lender” shall mean, at any time, a Lender that has, or
whose parent company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency in the United States or Australia.
Any determination that a Lender is a Potential Defaulting Lender will be made by
the US Agent in its sole discretion acting in good faith.

“PPS Act” shall mean the Personal Property Securities Act 2009 (Commonwealth of
Australia).

“PPS Property” shall mean all present and after-acquired property in relation to
which a Loan Party can be the grantor of a Security Interest under the PPS Act,
whether or not that Loan Party has title to the property, including all PPS
retention of title property (as defined in 51F of the Corporations Act).

 

-16-



--------------------------------------------------------------------------------

“PPS Register” shall mean “register” as defined in the PPS Act.

“PPS Law” shall mean: (a) the PPS Act; and (b) the Personal Property Securities
Regulations 2010 (Cth) and any regulations made at any time under the PPS Act.

“Protected Party” shall mean any Finance Party which is or will be, for or on
account of Tax, subject to any liability or required to make any payment in
relation to a sum received or receivable (or any sum deemed for the purposes of
Tax to be received or receivable) under a Loan Document.

“PTI Australia 1” shall mean PTI Holding Company 1 Pty Ltd ACN 146 700 441, a
proprietary company incorporated in Australia.

“PTI Australia 2” shall mean PTI Holding Company 2 Pty Ltd ACN 146 700 487, a
proprietary company incorporated in Australia.

“PTI Tax Group” shall mean the Consolidated Group or the MEC group of which the
Borrower is a member.

“Quotation Day” shall mean, in relation to any period for which an interest rate
is to be determined where the currency is Australian Dollars, the first day of
that period.

“Ratio Date” means each 31 March, 30 June, 30 September and 31 December of each
calendar year, with the first such date being 30 September 2012.

“Reference Banks” means Australia and New Zealand Banking Group Limited (ACN 005
357 522), Commonwealth Bank of Australia (ACN 123 123 124), Westpac Banking
Corporation (ACN 007 457 141) and National Australia Bank Limited (ACN 004 044
937), or such other banks as may be selected by the Australian Agent in
consultation with the Borrower.

“Register” shall have the meaning assigned to such term in Section 9.04(c).

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” shall mean, at any time, Lenders having Revolving Commitments
representing at least a majority (i.e. greater than 50%) of the sum of the
aggregate amount of the Revolving Commitments of all Lenders at such time, or if
the Revolving Commitments under this Agreement have been terminated or otherwise
reduced to zero, Lenders having Revolving Commitments representing at least a
majority of the sum of the aggregate amount of the Revolving Commitments of all
Lenders immediately prior to such termination or reduction; provided, however,
that if any Lender shall be a Defaulting Lender at such time, then the Revolving
Commitments of such Defaulting Lender shall be excluded from the determination
of Required Lenders.

 

-17-



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any director, executive officer
or Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other Loan Document.

“Restricted Indebtedness” shall mean Subordinated Indebtedness of the Borrower
or any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

“Revolving Borrowing” shall mean the borrowing of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to (a) make Revolving Loans hereunder, (b) purchase
participations in the Aggregate Credit Exposure, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Commitment”, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be (i) reduced from time to time pursuant to
Section 2.09 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of the Revolving Commitments as of the Effective Date is AUD$300,000,000.

“Revolving Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of (i) the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus (ii) such Lender’s participation in the Aggregate
Credit Exposure plus (iii) such Lender’s participation in the aggregate
principal amount of outstanding Swing Line Loans.

“Revolving Loan” shall mean a loan made by a Lender pursuant to Section 2.01.

“Revolving Percentage” of any Lender at any time, subject to any adjustment as
provided in Section 2.24(c), the percentage of the aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment; provided that if
the Revolving Commitments have terminated, the Revolving Percentages of the
Lenders shall be determined based upon the Revolving Commitments most recently
in effect, giving effect to any assignments.

 

-18-



--------------------------------------------------------------------------------

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”); and (b) any sanctions measures imposed by the
United Nations Security Council, European Union, the United Kingdom or
Australia.

“Secured Obligations” means (a) Obligations, (b) Banking Services Obligations,
(c) Hedging Obligations, and (d) NAB Bilateral Obligations.

“Secured Party” means (a) any Finance Party, (b) any Lender and Affiliate of any
Lender who are owed Hedging Obligations (and any Person who was, at the time the
applicable Hedging Agreement was entered into, a Lender or an Affiliate of a
Lender), (c) any Lender or any Affiliate of a Lender who are owed Banking
Services Obligations, or (d) the NAB Lender under the NAB Bilateral Agreement.

“Security Agreement” shall mean the Security Agreement dated on or about the
date of this Agreement, among the Borrower, the Subsidiaries party thereto and
the Security Trustee for the benefit of the Secured Parties.

“Security Documents” shall mean the Security Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09 or any other
provision of this Agreement.

“Security Interest” shall mean a mortgage, deed of trust, charge, pledge, lien,
hypothec, encumbrance, security interest, preferential right, trust arrangement,
contractual right of set-off or any other security agreement or arrangement in
favour of any person, including the interest of a vendor or a lessor under any
conditional sale agreement, capital or finance lease or title retention
agreement, but excluding any transfer of an “account” or “chattel paper”, any
“commercial consignment” or any “PPS lease” which, in any case, does not secure
the payment of money or performance of obligations. The words in inverted commas
have the same meaning in this definition as in the PPS Act.

“Security Trust Deed” means the deed poll entitled “Security Trust Deed” dated
on or about the date of this Agreement by the Security Trustee.

“Security Trustee” shall mean the person referred to as such in the Preamble to
this Agreement or any person from time to time acting as in the capacity of
“Security Trustee” under this Agreement.

“Solvent” shall mean, with respect to any person, (a) as to the Parent or to any
other Loan Party incorporated in the United States of America, the fair value of
the assets of such person exceeds its debts and liabilities, contingent or
otherwise; (b) as to the Parent or to any other Loan Party incorporated in the
United States of America, the present fair saleable value of the property of
such person are greater than the amount that will be required to pay the
probable liability associated with its debts and other liabilities, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) as to each Loan Party, such person is able to pay its debts and liabilities,
contingent or otherwise, as such debts and liabilities become absolute and
matured or due; and (d) as to the Parent, such person does not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date.

 

-19-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereof which is a nationally
recognized statistical rating organization in the United States and Australia.

“SPC” shall have the meaning assigned to such term in Section 9.04(g).

“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated to the prior payment in full of the Obligations on terms reasonably
satisfactory to the US Agent.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise specified, “Subsidiary” means a subsidiary of the
Borrower.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
substantially in the form of Exhibit E, between the Subsidiary Guarantors and
the Security Trustee for the benefit of the Secured Parties.

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower listed on
Schedule 1.01, and each other Wholly Owned Subsidiary that is or becomes a party
to the Subsidiary Guarantee Agreement.

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.23(a).

“Swing Line Lender” shall mean (i) with respect to the Swing Line
Sublimit, JPMCB in its capacity as provider of Swing Line Loans, or any
successor swing line lender hereunder and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.23(c), the Lenders.

“Swing Line Loan” has the meaning assigned to such term in Section 2.23(a).

“Swing Line Payment Date” shall mean the earlier to occur of (a) three
(3) Business Days after demand is made by the Swing Line Lender if no Default or
Event of Default exists, and otherwise upon demand by the Swing Line Lender and
(b) the Maturity Date.

“Swing Line Sublimit” shall mean AUD$10,000,000. The Swing Line Sublimit is part
of, and not in addition to, the Revolving Commitments.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted

 

-20-



--------------------------------------------------------------------------------

Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Borrower or the Subsidiaries (or to their heirs or estates)
shall be deemed to be a Synthetic Purchase Agreement.

“Tax” shall mean any and all present or future tax, levy, impost, duty,
deduction, assessment, charge, liability or withholding imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tax Act” shall mean the Income Tax Assessment Act 1936 (Commonwealth of
Australia)

“Tax Act 1997” shall mean the Income Tax Assessment Act 1997 (Commonwealth of
Australia).

“Tax Credit” shall mean a credit against, relief or remission for, or repayment
of any Tax.

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Loan Document.

“Tax Payment” shall mean a payment made by the Borrower to any Finance Party
under Section 2.20(a) (Tax Gross-up) or a payment under Section 2.20(b) (Tax
Indemnity).

“Termination Date” shall mean the earlier of the Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof.

“TFA” shall mean (i) the agreement entitled “PTI Group Tax Funding Agreement”
dated 19 April 2011 between members of PTI Tax Group, and (ii) any amendment,
restatement or replacement of such tax funding agreement, as not restricted by
this Agreement.

“Total Debt” shall mean, at any time, the Indebtedness of the Borrower and its
Subsidiaries at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).

“Third Party Leases” shall mean (a) leasehold property or interest of a Loan
Party of land as to which an Affiliate Australian Land Company is not the
registered proprietor of such land and (b) leasehold property or interest of an
Affiliate Australian Land Company of land as to which a Loan Party also has
rights through a sublease, license or other agreement with such Affiliate
Australian Land Company.

“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Revolving Commitments, as in effect at such time.

“Transactions” shall mean, collectively, (a) the entering by the Loan Parties
into Loan Documents to which they are to be a party and (b) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

 

-21-



--------------------------------------------------------------------------------

“TSA” shall mean (i) the agreement entitled “PTI Group Tax Sharing Agreement”
dated 19 April 2011 between the members of PTI Tax Group, and (ii) any
amendment, restatement or replacement of such tax sharing agreement, as not
restricted by this Agreement.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include
LIBOR and BBSY.

“US Agent” shall mean the person referred to as such in the Preamble to this
Agreement or any person from time to time acting as in the capacity of “US
Agent” under this Agreement.

“U.S. Dollar Equivalent” shall mean, on any date of determination, with respect
to any amount in Australian Dollars, the equivalent in U.S. Dollars of such
amount, using the Exchange Rate in effect.

“U.S. Dollars”, “U.S.$” or “$” shall mean lawful money of the United States of
America.

“USD Revolving Loans” shall mean Revolving Loans denominated in U.S. Dollars.

“USD Swing Line Loans” shall mean Swing Line Loans denominated in U.S. Dollars.

“U.S. Parent Credit Agreement” shall mean certain Amended and Restated Credit
Agreement dated as of December 10, 2010, among Parent, PTI Group Inc. and PTI
Premium Camp Services Ltd., as borrowers, the lenders party thereto, Wells Fargo
Bank, N.A., as administrative agent and U.S. collateral agent and Royal Bank of
Canada, as Canadian administrative agent and Canadian collateral agent, as
heretofore and hereafter amended, supplemented or otherwise modified from time
to time.

“Utilization” shall have the meaning assigned to such term in Section 4.01.

“Wholly Owned Subsidiary” of any person shall mean (a) any subsidiary of such
person of which securities or other ownership interests representing 100% of the
equity or 100% of the ordinary voting power are, at the time any determination
is being made, owned, controlled or held by such person or one or more wholly
owned subsidiaries of such person or by such person and one or more wholly owned
subsidiaries of such person or (b) any subsidiary that is organized in a foreign
jurisdiction and is required by the applicable laws and regulations of such
foreign jurisdiction to be partially owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction,
provided that such person, directly or indirectly, owns the remaining Equity
Interests in such subsidiary and, by contract or otherwise, controls the
management and business of such subsidiary and derives economic benefits of
ownership of such subsidiary to substantially the same extent as if such
subsidiary were a wholly owned subsidiary.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as

 

-22-



--------------------------------------------------------------------------------

the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement, and (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, however, that if the
Borrower notifies the Australian Agent that the Borrower wishes to amend any
covenant in Article VI or any related definition to eliminate the effect of any
change in GAAP occurring after the date of this Agreement on the operation of
such covenant (or if the Australian Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’ compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “USD
Revolving Loan”), and Borrowings also may be classified and referred to by Type
(e.g., a “USD Revolving Borrowing”).

ARTICLE II

The Credits

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

(a) each Lender agrees, severally and not jointly, to make Revolving Loans to
the Borrower, at any time and from time to time on or after the Effective Date,
and until the Termination Date, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment;

(b) the Swing Line Lender agrees to make Swing Line Loans to the Borrower in
accordance with Section 2.23; and

(c) within the limits set forth in the preceding clause (a) of this Section 2.01
and subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

-23-



--------------------------------------------------------------------------------

SECTION 2.02 Loans. (a) Each Revolving Borrowing shall consist of Revolving
Loans made by the Lenders ratably in accordance with their Revolving
Percentages; provided, however, that the failure of any Lender to make any
Revolving Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Revolving Borrowings deemed made pursuant
to Section 2.02(g), each Revolving Borrowing shall be in an aggregate principal
amount that is (i) in the case of an AUD Revolving Borrowing, an integral
multiple of AUD$1,000,000 and in a minimum amount of AUD$3,000,000 or equal to
the remaining available balance of the Total Revolving Commitment, (ii) in the
case of a USD Revolving Borrowing, an integral multiple of U.S.$1,000,000 and in
a minimum amount of U.S.$5,000,000 or equal to the U.S. Dollar Equivalent of the
remaining available balance of the Total Revolving Commitment.

(b) Subject to Sections 2.08 and 2.14, (i) each Revolving Borrowing shall be
denominated in U.S. Dollars or in Australian Dollars as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any USD Revolving
Loan or AUD Revolving Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or cause the Borrower to incur any
cost under Section 2.20 that would not have been incurred but for the exercise
of such option. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than (x) ten USD Revolving
Borrowings outstanding hereunder at any time, (y) ten AUD Revolving Borrowings
outstanding hereunder at any time or (z) four AUD Revolving Borrowings being
made in any calendar month. For purposes of the foregoing, Revolving Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Revolving Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(g), each Lender
making Loans to the Borrower shall make each such Loan to be made by it
hereunder for value on the proposed date thereof in immediately available funds
to such account as the Australian Agent may designate not later than 12:00 noon
(Sydney Time) and the Australian Agent shall promptly credit the amounts so
received to an account designated by the Borrower in the applicable Borrowing
Request.

(d) Unless the Australian Agent shall have received notice from a Lender prior
to the time of any Borrowing that such Lender will not make available to the
Australian Agent such Lender’s Revolving Percentage of such Borrowing, the
Australian Agent may assume that such Lender has made such portion available to
the Australian Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Australian Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Australian Agent shall have so made funds available then, to the extent
that such Lender shall not have made such portion available to the Australian
Agent, such Lender and the Borrower severally agree to repay to the Australian
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Australian Agent at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to such Borrowing, and (ii) in

 

-24-



--------------------------------------------------------------------------------

the case of such Lender, the rate determined by the Australian Agent to reflect
its cost of funds. If the Borrower and such Lender shall pay such interest to
the Australian Agent for the same or an overlapping period, the Australian Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender shall repay to the Australian Agent
such corresponding amount, such amount shall constitute such Lender’s Loan as
part of such Borrowing for purposes of this Agreement; provided, however, that
the foregoing does not constitute a waiver by the Borrower of any claim for
damages permitted hereunder and attributable to such Lender. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Australian Agent.

(e) Unless the Australian Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Australian Agent for the
account of the Lenders, the Issuing Bank or the Swing Line Lender hereunder that
the Borrower will not make such payment, the Australian Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Bank or
the Swing Line Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Bank or the Swing Line Lender, as the case may be, severally agrees to
repay to the Australian Agent forthwith on demand the amount so distributed to
such Lender, the Issuing Bank or the Swing Line Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Australian Agent, at the rate determined by
the Australian Agent to reflect its cost of funds. Nothing in this provision
affects the liabilities owed by the Borrower to any person under this Agreement.

(f) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

(g) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.22(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Australian Agent of such
Credit Disbursement and the Australian Agent will promptly notify each Lender of
such Credit Disbursement, the relevant currency in which made and its payment
obligation in respect thereof. Each such Lender shall pay in immediately
available funds to the Australian Agent not later than 2:00 p.m. (Sydney Time)
on third business day after such Lender has received such notice, an amount
equal to such Lender’s notified payment amount in the same currency as such
Credit Disbursement (it being understood that (i) such amount if in Australian
Dollars shall be deemed to constitute an AUD Revolving Loan of such Lender with
an Interest Period of one month commencing on the date such funds are due to the
Australian Agent, (ii) such amount if in U.S. Dollars shall be deemed to
constitute a USD Revolving Loan with an Interest Period of one month commencing
on the date such funds are due to the Australian Agent, and (iii) such payment
shall be deemed to have reduced the Aggregate Credit Exposure), and the
Australian Agent will promptly pay to the Issuing Bank amounts so received by it
from such Lenders. The Australian Agent will promptly pay to the Issuing Bank
any amounts received by it from the Borrower pursuant to Section 2.22(e) prior
to the time that any Lender makes any payment pursuant to this paragraph (g);
any such amounts received by the Australian Agent thereafter will be promptly
remitted by the Australian Agent to

 

-25-



--------------------------------------------------------------------------------

the Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear. Notwithstanding the fact that the payment required to be
made by a Lender pursuant to this paragraph (g) is not due until the third
business day after notice, each Lender and the Borrower severally agree to pay
interest on the amount of Credit Disbursement made, for each day from and
including the date such Credit Disbursement is made to but excluding the date
such amount is paid, to the Australian Agent for the account of the Issuing Bank
at (i) in the case of the Borrower, a rate per annum equal to the default rate
pursuant to Section 2.07 (assuming that such amount due is a Loan in the
relevant currency with an Interest Period of one month commencing on the third
Business Day after such Credit Disbursement is made), and (ii) in the case of
such Lender, at the rate determined by the Issuing Bank to reflect its cost of
funds; provided, however, that (A) the foregoing does not constitute a waiver by
the Borrower of any claim for damages permitted hereunder and attributable to
such Lender and (B) the foregoing interest provided to be paid by the Lenders
shall not be due to the extent and for the period the Borrower has paid the
interest required under the preceding clause (i).

SECTION 2.03 Borrowing Procedure. (a) In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(g) or a Swing Line Borrowing as
to which this Section 2.03 shall not apply), the Borrower shall hand deliver,
fax or send by electronic communication (e-mail) (or by telephone notice
promptly confirmed by a written, fax or electronic communication (e-mail)) to
the Australian Agent a duly completed Borrowing Request not later than 11:00
a.m. (Sydney Time) three Business Days before the proposed Borrowing. Each such
Borrowing Request shall be irrevocable, shall be signed by or on behalf of a
Responsible Officer of the Borrower and shall specify the following information:
(i) whether the Borrowing being requested is to be a USD Revolving Borrowing or
an AUD Revolving Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed (which shall be an account that complies with the requirements
of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) the Interest
Period; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Revolving Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an AUD Revolving Borrowing. If no Interest Period is specified in any such
notice, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Australian Agent shall promptly advise the Lenders of
any notice given pursuant to this Section 2.03 (and the contents thereof), and
of each Lender’s portion of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Australian Agent
for the account of each Lender holding Revolving Loans the then unpaid principal
amount of each such Revolving Loan of such Lender in the same currency as such
Loan on the Maturity Date.

(b) The Borrower shall repay each Swing Line Loan in the same currency as such
Loan on the Swing Line Payment Date.

(c) Each Loan shall bear interest from and including the date made on the
outstanding principal balance thereof as set forth in Section 2.06.

 

-26-



--------------------------------------------------------------------------------

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid such Lender from time to time under this
Agreement, and the purchases and sales by such Lender of participations in
Credits and Swing Line Loans.

(e) The Australian Agent shall maintain accounts in which they will record
(i) the amount of each Loan made hereunder, the Type and currency thereof and
the Interest Period applicable thereto, (ii) the amount of outstanding Credits
and the Aggregate Credit Exposure, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Australian Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraphs (d)
and (e) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Australian Agent to maintain such accounts or any error therein shall not
in any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(g) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note or promissory notes payable to such Lender and in a
form and substance reasonably acceptable to the US Agent and the Borrower;
provided that such promissory notes may not be transferable. Notwithstanding any
other provision of this Agreement, in the event any Lender shall request and
receive such a promissory note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.04) be represented by one or more promissory notes payable
to the payee named therein.

SECTION 2.05 Fees. (a) The Borrower agrees to pay to each Lender, through the
Australian Agent, on the last Business Day of March, June, September and
December in each year, a commitment fee (the “Revolving Commitment Fee”) equal
to the Applicable Percentage on the daily unused amount of that Lender’s
Revolving Commitment during the quarter ending prior to (and not on such) last
Business Day. The Revolving Commitment Fee shall be computed on the basis of the
actual number of days elapsed in a year of 365 days. The Revolving Commitment
Fee due to each Lender shall commence to accrue on the date hereof and shall
cease to accrue on the date on which the applicable Revolving Commitment of such
Lender shall expire or be terminated as provided herein. For the avoidance of
doubt, the outstanding principal amount of Swing Line Loans shall not be
deducted from the Revolving Commitments when calculating the commitment fee
under this Section 2.05(a).

(b) The Borrower agrees to pay to each Agent and the Lead Arranger, for its own
account, the administration, agency, security trustee, arrangement and other
fees separately agreed to from time to time by the Borrower and such Agent or
the Lead Arranger, including, without limitation, the fees (and expenses) set
forth in the Fee Letter.

 

-27-



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to each Lender, through the Australian Agent, on
the last Business Day of March, June, September and December of each year,
commencing with the first such date to occur after the Effective Date, and on
the date on which the Revolving Commitment of such Lender shall be terminated as
provided herein, a fee (the “Credit Participation Fee”) calculated on such
Lender’s participation in the daily Aggregate Credit Exposure (in each case
determined in accordance with this Agreement and excluding the portion thereof
attributable to unreimbursed Credit Disbursements) during the preceding quarter
(or shorter period commencing with the Effective Date or ending with the
Maturity Date or the date on which all Credits have been canceled or have
expired and the Revolving Commitments of all Lenders shall have been terminated)
at a rate equal to the Applicable Percentage from time to time used to determine
the interest rate on Revolving Borrowings comprised of USD Revolving Loans
pursuant to Section 2.06. The Borrower agrees to pay to the Issuing Bank with
respect to each Credit, (A) a fronting fee for such Credit equal to the greater
of (1) AUD$600 and (2) 0.125% of the initial stated amount (or Australian Dollar
Equivalent thereof) of such Credit (or, with respect to any subsequent increase
to the stated amount of any such Credit, such increase in the stated amount, and
with respect to any extension of such Credit, the stated amount (or Australian
Dollar Equivalent thereof) as of the extension date thereof), such fee to be
payable on the date of issuance, increase or extension of such Credit, and
(B) issuance, payment, amendment and transfer fees specified from time to time
by the Issuing Bank (collectively, the “Issuing Bank Fees”). All Credit
Participation Fees and, unless otherwise agreed by the Issuing Bank affected
thereby, Issuing Bank Fees, shall be computed on the basis of the actual number
of days elapsed in a year of 365 days.

(d) All Fees shall be paid on the dates due, in immediately available funds in
Australian Dollars, to the Australian Agent for distribution, if and as
appropriate, among the Lenders, except that the Issuing Bank Fees shall be paid
directly to the Issuing Bank. Once paid, absent manifest error, none of the Fees
shall be refundable under any circumstances.

SECTION 2.06 Interest on Loans.

(a) Subject to the provisions of Section 9.09, the AUD Revolving Loans
comprising each AUD Revolving Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 days and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to BBSY plus the Applicable
Percentage in respect of AUD Revolving Loans in effect from time to time.

(b) Subject to the provisions of Section 9.09, the USD Revolving Loans
comprising each USD Revolving Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to LIBOR for the Interest Period in effect for such Borrowing
plus the Applicable Percentage in respect of USD Revolving Loans in effect from
time to time.

(c) Subject to the provisions of Section 9.09, each Swing Line Loan shall bear
interest at the Cost of Funds Rate.

(d) Interest on each Loan shall be payable to the Australian Agent on the
Interest Payment Dates applicable to such Loan in the same currency as such
Loan. The applicable BBSY and LIBOR shall be determined by the Australian Agent,
and such determination shall be conclusive absent manifest error.

 

-28-



--------------------------------------------------------------------------------

(e) The rates of interest under this Agreement are nominal rates, and not
effective rates or yields. The principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement.

SECTION 2.07 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, the
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum (subject to Section 9.09) and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
days) equal to the rate that would be applicable to an AUD Revolving Loan with
an Interest Period of one month commencing on the date such amount became
overdue plus 2.00% (subject to Section 9.09).

SECTION 2.08 [Reserved.].

SECTION 2.09 Termination and Reduction of Revolving Commitments

(a) The Revolving Commitments shall automatically terminate on the Maturity
Date.

(b) Upon at least three Business Days’ prior irrevocable written, fax or
electronic communication (e-mail) (or by telephone notice promptly confirmed by
a written, fax or electronic communication (e-mail)) notice to the Australian
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the unused Revolving Commitments; provided,
however, that each partial reduction of the unused Revolving Commitments shall
be in an integral multiple of AUD$1,000,000.

(c) Each reduction in the Revolving Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Revolving Percentages. The
Borrower shall pay to the Australian Agent for the account of the applicable
Lenders, on the date of each termination or reduction, the Revolving Commitment
Fee on the amount of the Revolving Commitments so terminated or reduced accrued
to but excluding the date of such termination or reduction.

SECTION 2.10 Conversion and Continuation of Revolving Borrowings.

(a) [Reserved].

(b) The Borrower shall have the right at any time upon prior irrevocable notice
to the Australian Agent (i) not later than 11:00 a.m. (Sydney Time) three
Business Days prior to the last day of the applicable Interest Period, to
continue any USD Revolving Borrowing for an additional Interest Period and
(iii) not later than 11:00 a.m. (Sydney Time) three Business Days prior to the
last day of the applicable Interest Period, to convert the Interest Period with
respect to any USD Revolving Borrowing to another permissible Interest Period.

 

-29-



--------------------------------------------------------------------------------

(c) Each conversion or continuation described in this Section 2.10 shall be
subject to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the USD Revolving Loans
comprising the converted or continued USD Revolving Borrowing;

(ii) if less than all the outstanding principal amount of any USD Revolving
Borrowing shall be converted or continued, then each resulting USD Revolving
Borrowing shall satisfy the limitations specified in Sections 2.02(a) and
2.02(b), regarding the principal amount and maximum number of USD Revolving
Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Australian Agent
by recording for the account of such Lender the new Interest Period for such USD
Revolving Borrowing resulting from such conversion; accrued interest on any USD
Revolving Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) any portion of a USD Revolving Borrowing maturing or required to be repaid
in less than one month may not be converted into or continued as a USD Revolving
Borrowing and must be repaid and the end of the applicable Interest Period;

(v) upon notice to the Borrower from the Australian Agent given at the request
of the Required Lenders after the occurrence and during the continuance of a
Default or Event of Default, no outstanding Revolving Loan may be converted into
a USD Revolving Borrowing with another permissible Interest Period, or continued
as, a USD Revolving Loan and must be repaid and the end of the applicable
Interest Period; and

(vi) notwithstanding anything to the contrary herein, (A) a Swing Line Loan may
not be converted to a Revolving Loan or Revolving Borrowing, (B) a USD Revolving
Borrowing may not be converted in whole or in part into a AUD Revolving
Borrowing, and (C) a AUD Revolving Borrowing may not be converted in whole or in
part into a USD Revolving Borrowing.

Each notice pursuant to this Section 2.10 shall be irrevocable, shall be hand
delivered, faxed or sent by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) and shall refer to this Agreement and specify the identity and amount
of the Borrowing that the Borrower requests be continued, and the Interest
Period with respect to such Borrowing. If no Interest Period is specified in any
such notice with respect to any continuation of a USD Revolving Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Australian Agent shall promptly advise the Lenders of any notice
given pursuant to this Section 2.10 and of each Lender’s portion of any
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any USD Revolving Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to

 

-30-



--------------------------------------------------------------------------------

convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as a USD Revolving Borrowing and the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

SECTION 2.11 Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon
written, fax or electronic communication (e-mail) (or by telephone notice
promptly confirmed by written, fax or electronic communication (e-mail))
delivered to the Australian Agent by 11:00 a.m. (Sydney Time) at least three
Business Days prior to the date designated for such prepayment, in the case of
any prepayment of a USD Revolving Borrowing or an AUD Revolving Borrowing;
provided, however, that each partial prepayment shall be in an amount that is a
minimum amount of U.S.$5,000,000 or an integral multiple of U.S.$1,000,000 in
excess thereof (or AUD$3,000,000 and AUD$1,000,000 respectively, in the case of
Borrowings denominated in Australian Dollars). The Australian Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.11
and of each Lender’s portion of such prepayment.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Australian Agent), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Australian
Agent not later than 11:00 a.m. (Sydney Time) on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of AUD$100,000.

(c) Each notice of prepayment shall specify (i) the amount to be prepaid,
(ii) the prepayment date and (iii) the Type of Loans to be prepaid and shall
commit the Borrower to prepay such obligations by the amount specified therein
on the date specified therein. All prepayments pursuant to this Section 2.11
shall be subject to Section 2.15, but shall otherwise be without premium or
penalty.

SECTION 2.12 Mandatory Prepayments. In the event of any termination of all the
Revolving Commitments, the Borrower shall, on the date of such termination,
repay or prepay all the outstanding Revolving Loans and repay or replace all
outstanding Credits and/or deposit an amount equal to the Aggregate Credit
Exposure, in cash in a cash collateral account established with the Security
Trustee (or its nominee) for the benefit of the Secured Parties. In the event of
any partial reduction of the Revolving Commitments, then (i) at or prior to the
effective date of such reduction, the Australian Agent shall notify the Borrower
and the Lenders of the aggregate Revolving Exposure, and (ii) if the aggregate
Revolving Exposure would exceed the Total Revolving Commitment, after giving
effect to such reduction, then the Borrower shall, on the date of such
reduction, first repay or prepay Revolving Borrowings and, second replace or
cash collateralize outstanding Credits in an amount sufficient to eliminate such
excess.

SECTION 2.13 Increased Costs; Capital Requirements. (a) Notwithstanding any
other provision of this Agreement, if any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of or credit extended or participated in by any Lender, or Issuing Bank,
(ii) subject any Lender or the Issuing Bank to any tax of any kind

 

-31-



--------------------------------------------------------------------------------

whatsoever with respect to this Agreement, any Credit, any participation in a
Credit or Swing Line Loan, or any USD Revolving Loan or AUD Revolving Loan made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Bank in respect thereof (except for Taxes covered by the Borrower under
Section 2.20 and the imposition of, or any change in the rate of, any Tax
otherwise payable by such Lender or the Issuing Bank(including any Taxes that
would have been covered under Section 2.20 but for one of the exclusions in
Section 2.20(b)(ii)); or (iii) impose on any Lender or Issuing Bank or any
relevant interbank market, any other condition, cost or expense affecting this
Agreement or USD Revolving Loans or AUD Revolving Loans made by such Lender or
any Credit or participation therein, and the result of any of the foregoing
shall be to increase the cost to such Lender or Issuing Bank of making or
maintaining any USD Revolving Loan or AUD Revolving Loan (or of maintaining its
obligation to make any such Loan) or increase the cost to any Lender or Issuing
Bank of issuing or maintaining any Credit (as relevant) or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), in each case, by an amount deemed by such Lender or
Issuing Bank (acting reasonably) to be material, then, the Borrower will pay to
such Lender or Issuing Bank, as the case may be, upon demand in accordance with
paragraph (c) below such additional amount or amounts as will compensate such
Lender or Issuing Bank, as the case may be, for such additional costs incurred
or reduction suffered.

(b) If any Lender or Issuing Bank (acting reasonably) shall have determined that
any Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by,
or participations in Credits or Swing Line Loans held by, such Lender pursuant
hereto, the Credits issued by the Issuing Bank pursuant hereto, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy) by
an amount deemed by such Lender or Issuing Bank (acting reasonably) to be
material, then from time to time in accordance with paragraph (c) below the
Borrower shall pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be under any obligation to

 

-32-



--------------------------------------------------------------------------------

compensate any Lender or Issuing Bank under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 120 days prior to such request if such Lender or Issuing Bank knew
or could reasonably have been expected to know of the circumstances giving rise
to such increased costs or reductions and of the fact that such circumstances
would result in a claim for increased compensation by reason of such increased
costs or reductions; provided further that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any Change in Law within such 120 day period. The protection of
this Section shall be available to each Lender and Issuing Bank regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

SECTION 2.14 Change in Legality. (a) If it becomes unlawful or impossible as a
result of a Change in Law for a Lender to perform any of its obligations as
contemplated by the Loan Documents or to fund or maintain its participation in
any Loan or Credit:

(b) that Lender shall promptly notify the Australian Agent upon becoming aware
of that event;

(c) upon the Australian Agent notifying the Borrower, the Revolving Commitment
of that Lender will be immediately cancelled; and

(d) the Borrower shall repay that Lender’s participation in each Revolving Loan
and Credit on the thirtieth day after the Australian Agent has notified the
Borrower (or, in the case of any Revolving Loan, the last day of its Interest
Period); or if earlier, the date specified by the Lender in the notice delivered
to the Australian Agent (being no earlier than the last day of any applicable
grace period permitted by law).

SECTION 2.15 Breakage Costs. The Borrower hereby indemnifies each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Revolving Loan
prior to the end of the Interest Period in effect therefor, including, without
limitation, as a result of any prepayment, the acceleration of the maturity of
the Obligations or for any other reason, (ii) the conversion of the Interest
Period with respect to any Revolving Loan other than on the last day of the
Interest Period in effect therefor, (iii) any Revolving Loan to be made by such
Lender not being made after notice of such Loan shall have been given (or deemed
given) by the Borrower hereunder (or by the Australian Agent hereunder) or
(iv) other than with respect to any Defaulting Lender, any assignment of a
Revolving Loan is made other than on the last day of the Interest Period for
such Loan as a result of a request by the Borrower pursuant to Section 2.21 (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Revolving Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate

 

-33-



--------------------------------------------------------------------------------

of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.15 shall be delivered to the Borrower and
the Australian Agent and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate delivered
by it within 10 days after its receipt of the same.

SECTION 2.16 Market Disruption.

(a) Absence of Quotations. Subject to Section 2.16(b) (Market disruption), if
BBSY is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by 10:30 a.m. on the Quotation Day, the
applicable BBSY shall be determined on the basis of the quotations of the
remaining Reference Banks.

(b) Market Disruption.

(i) If the Australian Agent determines that a Market Disruption Event (defined
below) occurs in relation to a Revolving Borrowing for any Interest Period, then
it shall promptly notify the Borrower and the Lenders, and the rate of interest
on each Affected Lender’s (defined below) share in that Revolving Borrowing for
the Interest Period shall be the rate per annum which is the sum of:

(A) the Applicable Percentage, and

(B) the rate notified to the Australian Agent by that Affected Lender as soon as
practicable and in any event no later than the Business Day before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to that Affected Lender of funding its
share in that Revolving Borrowing from whatever source or sources it may
reasonably select.

(ii) Each Lender shall determine the rate notified by it under
Section 2.16(b)(i)(B) above in good faith. The rate so notified and any
notification under Section 2.16(b)(iii) below, will be conclusive and binding on
the parties in the absence of manifest error.

(iii) In this Agreement “Market Disruption Event” means:

(A) in the case of AUD Revolving Borrowing, at or about noon (Sydney Time) on
the Quotation Day for the relevant Interest Period the rate referred to in
paragraph (a) of the definition of “BBSY” in Section 1.01 is not available and
none or only one of the Reference Banks supplies a rate to the Australian Agent
to determine BBSY for the relevant period (in which case each Lender
participating in the AUD Revolving Borrowing will be an “Affected Lender”);

(B) in the case of USD Revolving Borrowing, at or about noon (London Time) two
London Business Days prior to the first day of the relevant Interest Period, the
Australian Agent is unable to determine LIBOR for such USD Revolving Borrowing
(in which case each Lender participating in the USD Revolving Borrowing will be
an “Affected Lender”);

 

-34-



--------------------------------------------------------------------------------

(C) in the case of AUD Revolving Borrowing, before 5pm (Sydney Time) on the
Business Day after the Quotation Day for the relevant Interest Period, the
Australian Agent receives notifications from a Lender or Lenders that will hold
in aggregate more than 40% of the AUD Revolving Borrowing, that as a result of
market circumstances not limited to it the cost to it of funding its
participation in such Revolving Borrowing is or would be in excess of BBSY (in
which case an “Affected Lender” will be each Lender which gives such a
notification); or

(D) in the case of USD Revolving Borrowing, before 5pm (Sydney Time) on the
first Business Day of the relevant Interest Period, the Australian Agent
receives notifications from a Lender or Lenders that will hold in aggregate more
than 40% of the relevant USD Revolving Borrowing, that as a result of market
circumstances not limited to it:

 

  (I) the cost to it on the day which is two London Business Days prior to the
first day of the relevant Interest Period of obtaining matching deposits in the
London interbank market expressed as a rate percent per annum is or would be in
excess of Base LIBOR; or

 

  (II) it is unable to obtain matching deposits in the London interbank market,

(in which case an “Affected Lender” will be a Lender which gives such a
notification).

(c) Alternative Basis of Interest or Funding.

(i) If a Market Disruption Event occurs and the Australian Agent or the Borrower
so requires, the Australian Agent and the Borrower shall enter into negotiations
(for a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest for the Revolving Loans.

(ii) Any alternative basis agreed pursuant to clause (i) above shall only apply,
with the prior consent of all the Lenders and the Borrower, and then shall be
binding on all parties.

(iii) The Australian Agent shall promptly inform the Borrower and each Lender of
any alternative basis agreed under this clause (iii).

(d) The Australian Agent’s role and Confidentiality.

(i) The Australian Agent shall promptly notify the Borrower:

(A) on request any rate, or other information notified or specified by a Lender
under this Section 2.16; and

 

-35-



--------------------------------------------------------------------------------

(B) if there is a Market Disruption Event under Section 2.16(b)(iii)(C) or
(D) the identity of any Lender or Lenders giving a notification under that
Section 2.16(b)(iii)(C) or (D).

(ii) Each of the Australian Agent and the Borrower shall keep confidential and
not disclose to any other Lender or any other person except the Borrower, any
information relating to a Lender described in Section 2.16(d)(i). The Australian
Agent shall ensure that its officers and employees involved in performing its
functions as Australian Agent keep that information confidential and do not
disclose it or allow it to be available to any other person or office within the
Australian Agent. However, the Australian Agent, the Borrower or their officers
or employees may disclose such information (A) to the extent required by any
applicable law or regulation or (B) to the extent it reasonably deems necessary
in connection with any actual or contemplated proceedings or a claim.

(iii) A Lender who gives a notification under Section 2.16(b)(iii)(C) or (D) at
any time before 11:00 a.m. (Sydney Time) on the Business Day after the relevant
Quotation Day may in that notification request the Australian Agent to notify
each other Lender that it has received a notification under
Section 2.16(b)(iii)(C) or (D) (without giving details) and the Australian Agent
shall promptly comply with the request.

SECTION 2.17 [Reserved.]

SECTION 2.18 Sharing of Setoffs.

(a) Each Lender (“Recovering Finance Party”) agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable Insolvency Law or otherwise, or by any other
means, obtain payment (voluntary or involuntary) in respect of any Revolving
Exposure as a result of which the unpaid portion of its Revolving Exposure shall
be proportionately less than the unpaid portion of the Revolving Exposure of any
other Lender, (i) it shall notify the Australian Agent of the details of such
payment within three (3) Business Days, (ii) the Australian Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Administrative Agent and distributed in accordance with
Section 2.19 (Payments), without taking account of any Tax which would be
imposed on the Australian Agent in relation to the receipt, recovery or
distribution; and (iii) the Recovering Finance Party shall, within three
(3) Business Days of demand by the Australian Agent, pay to the Australian Agent
an amount (the “Sharing Payment”) equal to such receipt or recovery less any
amount which the Australian Agent determines may be retained by the Recovering
Finance Party as its share of any payment to be made, in accordance with
Section 2.19 (Payments).

 

-36-



--------------------------------------------------------------------------------

(b) The provisions of Section 2.18(a) shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in the Aggregate Credit Exposure or the Swing Line Loans
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of Section 2.18(a) shall apply).

(c) Each Loan Party expressly consents to the arrangements set forth in
Section 2.18(a) above and agrees, to the extent it may effectively do so under
applicable law, that any Lender holding a participation in a Loan or the
Aggregate Credit Exposure pursuant to the foregoing arrangements may exercise
against each Loan Party any and all rights of banker’s lien, setoff or
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.

SECTION 2.19 Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Credit Disbursement or any Fees
or other amounts) hereunder and under any other Loan Document not later than
12:00 noon (Sydney Time) on the date when due in immediately available funds in
Australian Dollars (or U.S. Dollars, in the case of payments relating to
Revolving Commitments, Loans and Credits denominated in U.S. Dollars), without
setoff, defense or counterclaim. Each such payment (other the Issuing Bank Fees,
which shall be paid directly to the Issuing Bank) shall be made to the office of
the Australian Agent designated by the Australian Agent. The Australian Agent
shall promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest or fees (other than amounts payable solely to any
Agent, a specific Issuing Bank, or a specific Lender pursuant to Section 2.05,
2.08, 2.13, 2.14, 2.15, 2.20, or 9.05, but after taking into account payments
effected pursuant to Section 9.05(a)) in accordance with each Lender’s
entitlement thereto in accordance with this Agreement, to the Lenders for the
account of their respective applicable lending offices, and like funds relating
to the payment of any other amount payable to any Lender, Agent or Issuing Bank
to such Lender, Agent or Issuing Bank for the account of its lending office (if
applicable), in each case to be applied in accordance with the terms of this
Agreement.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

SECTION 2.20 Taxes.

(a) Tax Gross-Up.

(i) The Borrower shall make all payments to be made by it under the Loan
Documents without any Tax Deduction unless such Tax Deduction is required by
law.

 

-37-



--------------------------------------------------------------------------------

(ii) The Borrower or a Finance Party shall promptly upon becoming aware that the
Borrower must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Australian Agent accordingly. If the
Australian Agent receives such notification from any Finance Party it shall
notify the Borrower.

(iii) If a Tax Deduction is required by law to be made by the Borrower or an
Agent (as permitted under clause (iv) below) (except in relation to a Tax
described in Section 2.20(b)(ii) (Tax Indemnity), the Borrower shall pay an
additional amount together with the payment so that, after making any Tax
Deduction, such Finance Party receives an amount equal to the payment which
would have been due if no Tax Deduction had been required.

(iv) If the Borrower is required to make a Tax Deduction, the Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law. If
any applicable law (as determined in the good faith discretion of the US Agent)
requires the deduction or withholding of any Tax from any payment by or on
account of any obligation of a Loan Party by an Agent, then such applicable
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.

(v) Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Borrower shall deliver to
the Australian Agent for the Finance Party entitled to the payment evidence
satisfactory to that Finance Party, acting reasonably, that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

(b) Tax Indemnity.

(i) The Borrower shall (within three (3) Business Days of demand by the
Australian Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Loan Document or a transaction or payment under it.

(ii) Clause (i) of this Section 2.20(b) shall not apply with respect to any Tax
assessed on a Finance Party:

(A) if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Finance Party: (1) under the law of the jurisdiction in which that Finance
Party is incorporated or, if different, the jurisdiction (or jurisdictions) in
which that Finance Party is treated as resident for tax purposes; or (2) under
the law of the jurisdiction in which that Finance Party’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction;

(B) which is Australian Withholding Tax and which arises (1) in respect of any
interest paid to a Lender that is an Offshore Associate of the Borrower, or
(2) as a result of there being less than two Lenders under this Agreement;

 

-38-



--------------------------------------------------------------------------------

(C) which arises from the failure of (1) a Lender whose Facility Office is
located in Australia, or (2) a Finance Party that is making, or proposes to
make, a supply under a Loan Document to the Borrower in the course or
furtherance of an enterprise carried on in Australia by that Finance Party, to
provide the Borrower with its tax file number or Australian business number or
exemption details the Borrower may reasonably require to establish that no Tax
Deduction is required;

(D) which arises in respect of any withholding or deduction on account of the
Borrower receiving a direction under section 255 of the Tax Act or section 260-5
of Schedule 1 to the Taxation Administration Act 1953 (Commonwealth of
Australia) or any similar law;

(E) to the extent the relevant loss, liability or cost is compensated for by an
increased payment under Section 2.20(a) (Tax gross-up);

(F) any U.S. federal withholding Taxes imposed under FATCA;

(G) any U.S. federal backup withholding Tax; or

(H) to the extent the Tax is GST and the relevant loss, liability or cost is
referable to any input tax credit or reduced input tax credit (as defined for
GST purposes) to which the Finance Party or a related party of the Finance Party
is entitled.

(iii) A Protected Party making or intending to make a claim pursuant to clause
(i) of this Section 2.20(b) shall promptly notify the Australian Agent of the
event which will give, or has given, rise to the claim, following which the
Australian Agent shall notify the Borrower.

(iv) A Protected Party shall, on receiving a payment from the Borrower under
this Section 2.20(b), notify the Australian Agent.

(c) Tax Credit. If the Borrower makes a Tax Payment and the relevant Finance
Party determines in its absolute discretion that (i) a Tax Credit is
attributable to that Tax Payment and (ii) a Finance Party has obtained, utilised
and retained that Tax Credit, then, subject to Section 2.20(e) (Conduct of
Business by the Finance Parties), the Finance Party shall pay an amount to the
Borrower which that Finance Party determines in its absolute discretion will
leave it (after that payment) in the same after-Tax position as it would have
been in had the circumstances not arisen which caused the Tax Payment to be
required to be made by the Borrower.

(d) Stamp Duties and Taxes. The Borrower shall pay, and within three Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
that Finance Party incurs in relation to, all stamp duty, registration and other
similar Taxes payable in respect of any Loan Document.

 

-39-



--------------------------------------------------------------------------------

(e) Conduct of Business by the Finance Parties. No provision of this Agreement
will: (a) interfere with the right of any Finance Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit; (b) oblige any Finance
Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or (c) oblige any
Finance Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.

(f) GST.

(i) Unless expressly stated otherwise in the relevant Loan Document, the
consideration payable for any supply made by or through a Finance Party under or
in connection with any Loan Document does not include GST.

(ii) If GST is payable in respect of any supply made by or through a Finance
Party (a “Supplier”) under or in connection with any Loan Document (“GST
Liability”) then:

(A) where consideration is provided by a party (“Recipient”) in relation to that
supply, the Recipient will pay an additional amount to the Supplier equal to the
full amount of the GST Liability; and

(B) except where the foregoing clause (A) applies, the Borrower will indemnify
and keep the Supplier indemnified for the full amount of the GST Liability.

However, (1) the relevant Recipient or the Borrower, as applicable, need not pay
the additional amount on account of the GST Liability to a Supplier until that
Supplier gives the Recipient or the Borrower, as applicable, a tax invoice
complying with the relevant law relating to any payment made to that Supplier in
accordance with this Section 2.20(f)(ii) and (2) if an adjustment event arises
in respect of any supply made by or through a Finance Party under or in
connection with any Loan Document and (if required by law) the Finance Party
gives the Recipient or the Borrower, as applicable, a valid adjustment note, the
additional amount must be adjusted to reflect the adjustment event and the
Recipient or the Supplier (as the case may be) must make any payments necessary
to reflect the adjustment; and (3) this Section 2.20(f)(ii) does not apply to
the extent that the GST Liability on a supply made by or through a Finance Party
under or in connection with any Loan Document is payable by the Recipient or the
Borrower, as appropriate, under Division 83 or 84 of the GST Act and the Finance
Party has no liability at all in relation to that payment.

(iii) Any payment or reimbursement required to be made to a Finance Party under
any Loan Document that is calculated by reference to a Cost or other amount paid
or incurred will be limited to the total Cost or other amount less the amount of
any input tax credit or other credit to which the relevant Finance Party (or the
representative member for a GST group of which the relevant Finance Party is a
member) is entitled for the acquisition to which the Cost or other amount
relates.

 

-40-



--------------------------------------------------------------------------------

(g) Each Lender which is an original signatory hereto as at the date of this
Agreement hereby represents and warrants to the Borrower as of the date of this
Agreement that (i) it received a letter from the Borrower dated 12 July 2012
inviting it to become a lender under this Agreement and (ii) at the time it
received that letter it was carrying on a business of providing finance, or
investing or dealing in securities, in the course of operating in financial
markets. Each of the Lead Arranger and the Lenders agrees to provide to the
Borrower, upon the reasonable request of the Borrower (and at the cost of the
Borrower), factual information about the Lead Arranger or such Lender, as
applicable, or take such other action as the Borrower reasonably requires, as
the Borrower considers necessary to demonstrate that the exemption from
Australian interest withholding tax under Section 128F of the Tax Act has been
complied with in relation to this Agreement other than where to do so would, in
the opinion of the Lead Arranger or such Lender, as applicable, involve a breach
of law, regulation or duty of confidentiality owed to any person.

(h) If a payment made to a Finance Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Finance Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Finance Party shall deliver to the Borrower and the requesting
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the requesting Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the US Agent as may be necessary for the
Borrower and the US Agent to comply with their obligations under FATCA and to
determine that such Finance Party has complied with such Finance Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Finance Party
shall also deliver such properly executed forms and certifications as are
reasonably requested by the Borrower or the US Agent (including Internal Revenue
Service Forms W-9 or W-8BEN or other applicable or successor forms) to establish
that such Finance Party is exempt from U.S. federal backup withholding Tax.

SECTION 2.21 Assignment of Revolving Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender
delivers a notice described in Section 2.14, (iii) the Borrower is required to
pay any amount to, or in respect of, any Lender or Issuing Bank or any
Governmental Authority on account of any Lender or Issuing Bank pursuant to
Section 2.20, or (iv) any Lender becomes a Defaulting Lender or a Potential
Defaulting Lender, then the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or Issuing Bank (as applicable) and
the Australian Agent, require such Lender or Issuing Bank to transfer, novate
and assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment and
novation); provided that (A) such assignment and novation shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (B) the Borrower shall have received the prior
written consent of the US Agent and the Issuing Bank, which consent shall not
unreasonably be withheld or

 

-41-



--------------------------------------------------------------------------------

delayed, (C) the affected Lender or Issuing Bank shall have received in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans and
participations in Credit Disbursements of such Lender or Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or Issuing Bank hereunder (including any amounts under Section 2.13 and
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and Fees) or the Borrower (in the case of all other amounts)
and (D) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.20, such assignment is expected to result in a reduction in such
compensation or payments in respect of payments to be made to the assignee
thereafter. A Lender or Issuing Bank shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender, Issuing Bank or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

(b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender delivers a notice described in Section 2.14 or
(iii) the Borrower is required to pay any amount to any Agent, Lender or Issuing
Bank or any Governmental Authority on account of any Agent, Lender or Issuing
Bank, pursuant to Section 2.20 (excluding Sections 2.20(c) or 2.20(e)), then
such Agent, Lender or Issuing Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations under the Loan Documents to another of its offices,
branches or affiliates, if, in the judgment of such Finance Party, such
designation or assignment (A) would eliminate or reduce its claims for
compensation under Section 2.13 or enable it to withdraw its notice pursuant to
Section 2.14 or would result in the Borrower not being required to pay an amount
pursuant to Section 2.20 (excluding Sections 2.20(c) or 2.20(e)), as the case
may be, in the future and (B) would not subject such Finance Party to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Finance Party in connection with any such designation or assignment.

SECTION 2.22 Credits.

(a) General. The Borrower may request the issuance of a Credit denominated in
U.S. Dollars or Australian Dollars, in a form reasonably acceptable to the
Issuing Bank, at any time and from time to time while the Revolving Commitments
remain in effect, but no later than five Business Days prior to the Maturity
Date. This Section shall not be construed to impose an obligation upon the
Issuing Bank to issue any Credit that is inconsistent with the terms and
conditions of this Agreement or with the laws, rules or regulations applicable
to the Issuing Bank.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Credit denominated in U.S. Dollars or
Australian Dollars (or to amend, renew or extend an existing Credit issued in
U.S. Dollars or Australian Dollars), the Borrower shall hand deliver, fax or
send by electronic communication (e-mail) (or by telephone notice promptly
confirmed by a written, fax or electronic communication (e-mail)) to the Issuing
Bank and the Australian Agent (at least 3 Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Credit, or

 

-42-



--------------------------------------------------------------------------------

identifying the Credit to be amended, renewed or extended, the date of issuance,
amendment, renewal or extension, the date on which such Credit is to expire
(which shall comply with paragraph (c) below), the amount and currency of such
Credit, the name and address of the beneficiary of any requested letter of
credit or the guaranteed party for any bank guarantee and such other information
as shall be necessary to prepare such Credit. A Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Credit the Borrower shall be deemed to represent and warrant that, after
giving effect to such issuance, amendment, renewal or extension (i) the
Aggregate Credit Exposure shall not exceed AUD$25,000,000, (ii) the aggregate
Revolving Exposures shall not exceed the Total Revolving Commitment, and
(iii) the Aggregate Credit Exposure related to Credits issued by the Issuing
Bank shall not exceed an amount agreed to in writing between the Borrower and
the Issuing Bank and notified to the Australian Agent.

(c) Expiration Date. Each Credit shall have an expiration date not later than
the earlier of (y) three years after the date of the issuance of such Credit and
(z) the date that is 24 months after the Maturity Date; provided that 90 days
prior to the Maturity Date the Borrower shall deposit in an account with the
Security Trustee or its nominee, for the benefit of the Lenders, an amount in
cash equal to 105% of the Aggregate Credit Exposure as of such date. Such
deposit shall be held by the Security Trustee or its nominee as Collateral for
the payment and performance of the Secured Obligations. The Security Trustee
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Security Trustee, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. The Australian Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations. Moneys in such account shall (i) automatically be applied by the
Australian Agent to reimburse the Issuing Bank of any Credit for Credit
Disbursements under such Credit for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Borrower for
the Aggregate Credit Exposure at such time, (iii) if the maturity of the Loans
has been accelerated, be applied to satisfy the Secured Obligations and
(iv) provided that no Default has occurred and is continuing, if at any time the
funds on deposit exceed 105% of the Aggregate Credit Exposure at such time, such
excess funds shall be released to the Borrower.

(d) Participations. By the issuance of a Credit by the Issuing Bank and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Lender and each such Lender hereby acquires from the
Issuing Bank, a participation in such Credit equal to such Lender’s Revolving
Percentage of the aggregate amount available to be drawn under such Credit,
effective upon the issuance of such Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Australian Agent, for the account of the Issuing Bank, such Lender’s
Revolving Percentage of each Credit Disbursement, as determined in accordance
with this Section 2.22(d) (if such Credit is denominated in Australian Dollars,
then payment shall be made in Australian Dollars; otherwise payment will be made
in U.S. Dollars), made by the Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(g). Each
Lender acknowledges

 

-43-



--------------------------------------------------------------------------------

and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Credits is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any Credit Disbursement in
respect of a Credit, the Borrower shall pay to the Issuing Bank an amount equal
to such Credit Disbursement in the same currency in which such Credit
Disbursement is denominated not later than two hours after the Borrower shall
have received notice from the Issuing Bank that payment of such Credit
Disbursement will be made, or, if the Borrower shall have received such notice
later than 2:00 p.m. (Sydney Time) on any Business Day, not later than 11:00
a.m. (Sydney Time) on the immediately following Business Day.

(f) Obligations Absolute. The Borrower’s obligations to reimburse Credit
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Credit or any Loan Document,
or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Credit or any Loan Document;

(iii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any other party guaranteeing, or otherwise obligated with,
the Borrower, any Subsidiary or other Affiliate thereof or any other person may
at any time have against the beneficiary under any Credit, the Issuing Bank, any
Agent or any Lender or any other person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreement
or transaction;

(iv) any draft or other document or demand for payment presented under a Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Credit;

(v) any payment by the Issuing Bank under a Credit against presentation of a
draft or other document or demand for payment that does not strictly comply with
the terms of such Credit; or any payment made by the Issuing Bank under such
Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Credit, including any arising in connection with any
proceeding under any Insolvency Law; and

(vi) any adverse change in the relevant exchange rates or in the relevant
currency markets generally; or

 

-44-



--------------------------------------------------------------------------------

(vii) any other act or omission to act or delay of any kind of the Issuing Bank,
any Lender, any Agent or any other person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Without limiting the generality of the foregoing but subject to the proviso in
subsection (g) below, it is expressly understood and agreed that the absolute
and unconditional obligation of the Borrower hereunder to reimburse Credit
Disbursements will not be excused by the gross negligence or willful misconduct
of the Issuing Bank.

(g) Role of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Credit with respect to its use
of such Credit. None of the Issuing Bank, the Agents, any of their respective
Related Parties or any correspondent, participant or assignee of the Issuing
Bank shall be liable or responsible for:

(i) the use which may be made of any Credit or any acts or omissions of any
beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

(iii) any other circumstances whatsoever in making or failing to make payment
under any Credit (including the Issuing Bank’s own negligence),

provided, however, that the Borrower shall have a claim against the Issuing
Bank, and the Issuing Bank shall be liable to, and shall promptly pay to, the
Borrower, to the extent of any direct, as opposed to consequential (claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law), damages suffered by the Borrower that are caused by the Issuing
Bank’s failure to comply with its duties as the Issuing Bank under applicable
law or gross negligence or willful misconduct in determining whether drafts and
other documents presented under a Credit strictly comply with the terms thereof.
It is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Credit (i) the Issuing Bank’s exclusive reliance on the
documents presented to it under such Credit as to any and all matters set forth
therein, including reliance on the amount of any draft presented under such
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Credit proves to be insufficient in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Credit with the terms thereof shall, in each case, be deemed not to
constitute willful misconduct or gross negligence of the Issuing Bank. Each
Lender and the Borrower agree that, in paying any drawing under a Credit, the
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates, documents and demand for payment expressly
required by the Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the person executing or
delivering any such document.

 

-45-



--------------------------------------------------------------------------------

(h) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Credit. The Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax or by electronic communication
(e-mail), to the Australian Agent and the Borrower of such demand for payment
and whether the Issuing Bank has made or will make a Credit Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such Credit Disbursement. The Australian
Agent shall promptly give each Lender notice thereof.

(i) Interim Interest. If the Issuing Bank shall make any Credit Disbursement in
respect of a Credit, then, unless the Borrower shall reimburse such Credit
Disbursement in full on such date, the unpaid amount thereof shall bear interest
for the account of the Issuing Bank, for each day from and including the date of
such Credit Disbursement, to but excluding the earlier of the date of payment by
the Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(e), at the default rate per annum that would apply
under Section 2.07(b) assuming that such payments were due on such date.

(j) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Australian Agent, the
Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Australian Agent and the Lenders. Subject to the
next succeeding paragraph, upon the acceptance of any appointment as the Issuing
Bank hereunder by a Lender that shall agree to serve as successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Bank and the retiring Issuing Bank shall
be discharged from its obligations to issue additional Credits hereunder. At the
time such removal or resignation shall become effective, the Borrower shall pay
all accrued and unpaid Issuing Bank Fees pursuant to Section 2.05(c). The
acceptance of any appointment as the Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrower and the US Agent, and, from and after the
effective date of such agreement, (i) such successor Lender shall have all the
rights and obligations of the previous Issuing Bank under this Agreement and the
other Loan Documents and (ii) references herein and in the other Loan Documents
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Bank, as
the context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement and the other Loan Documents with respect to Credits issued by it
prior to such resignation or removal, but shall not be required to issue
additional Credits.

 

-46-



--------------------------------------------------------------------------------

(k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, other than an Event of Default with respect to the Borrower
described in Section 7.01(g) or (h) and the Borrower shall receive notice from
Australian Agent or the Required Lenders requesting that it deposit Cash
Collateral and specifying the amount to be deposited, or (ii) an Event of
Default shall occur and be continuing with respect to the Borrower described in
Section 7.01(g) or (h) then the Borrower shall, on the Business Day it receives
the notice referenced in clause (i) above or immediately upon the occurrence of
the Event of Default referenced in clause (ii) above, deposit in an account with
the Security Trustee or its nominee for the benefit of the Lenders an amount in
cash equal to 105% of the Aggregate Credit Exposure as of such date. At any time
that there shall exist a Defaulting Lender, after reallocation pursuant to
Section 2.24(c), promptly upon the request of the Australian Agent or the
Issuing Bank (which request may be a condition to issuance of an amendment,
renewal or extension of a Credit), the Borrower shall deliver to the Security
Trustee (or its nominee) for the benefit of the Secured Parties Cash Collateral
in an amount equal to the Fronting Exposure at such time (determined for the
avoidance of doubt, after giving effect to Section 2.24(a) and any Cash
Collateral provided by any Defaulting Lender). Such deposits shall be held by
the Security Trustee (or its nominee) as collateral for the payment and
performance of the Secured Obligations. The Security Trustee shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Security Trustee, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. The Australian Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations. Moneys in such account shall (i) automatically be applied by the
Australian Agent to reimburse the Issuing Bank for Credit Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the Aggregate Credit Exposure at
such time and (iii) if the maturity of the Loans has been accelerated, be
applied to satisfy the Secured Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure shall be released promptly
following (A) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by any Defaulting Lender ceasing to
be a Defaulting Lender or ceasing to be a Lender) or (B) the Australian Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, that Cash Collateral furnished by or on behalf of a Loan Party shall
not be released during the continuance of an Event of Default or any Default
with respect to the Borrower described in Section 7.01(h) prior to the end of
any cure period set forth therein and may be otherwise applied in accordance
with Section 7.05.

(l) In the event of any conflict between the terms hereof and the terms of any
Credit Document, the terms hereof shall control.

(m) Notwithstanding that a Credit issued or outstanding hereunder is in support
of any obligations of the Borrower or any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all Credit Disbursements under such Credit. The Borrower hereby acknowledges
that the issuance of Credits in support of any obligations of any Subsidiary
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of the Borrower’s Subsidiaries.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.23 Swing Line Loans.

(a) Generally. Subject to the terms and conditions set forth herein, the Swing
Line Lender may in its sole and absolute discretion, in reliance upon the
agreements of the other Lenders set forth in this Section 2.23, make loans in
AUD (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
or after the Effective Date until the earlier of the Maturity Date and the
termination of the Total Revolving Commitments in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Exposure of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the aggregate Revolving Exposure of
all Lenders shall not exceed the Total Revolving Commitments at such time, and
(ii) the Revolving Exposure of each Lender at such time shall not exceed such
Lender’s Revolving Commitment, and provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, the Borrower may borrow under this
Section 2.23(a), prepay under Section 2.11, and reborrow under this
Section 2.23(a). Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Revolving Percentage as at
the date the Swing Line Loan is made times the amount of such Swing Line Loan.
Each Lender shall have the obligation to purchase and fund risk participations
in the Swing Line Loans and to refinance Swing Line Loans as provided in this
Agreement.

(b) Borrowing Procedures. In order to request a Swing Line Borrowing, the
Borrower shall hand deliver, fax or send by electronic communication (e-mail)
(or by telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) to the Swing Line Lender and the Australian Agent a duly
completed Borrowing Request not later than 11 a.m. (Sydney Time) on the day of
the proposed Swing Line Borrowing. Each such Borrowing Request shall be
irrevocable, shall be signed by or on behalf of the Borrower and shall specify
the following information: (i) the date of such Swing Line Borrowing (which
shall be a Business Day); and (ii) the amount of such Swing Line Borrowing,
which shall be a minimum of AUD$100,000. Promptly after receipt by the Swing
Line Lender of any Borrowing Request, the Swing Line Lender will confirm with
the Australian Agent (by telephone or in writing) that the Australian Agent has
also received such Borrowing Request and, if not, the Swing Line Lender will
notify the Australian Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Australian Agent (including at the request of any Lender)
prior to 12:00 noon (Sydney Time) on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of either Section 2.23(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. (Sydney Time) on the borrowing date specified in such Borrowing Request,
make the amount of its Swing Line Loan available to the Borrower by distributing
such funds as directed by the Borrower in immediately available funds.

 

-48-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), or the Borrower at any time in its sole and absolute discretion may
request, that each Lender make with respect to Swing Line Loans, an AUD
Revolving Loan in an amount equal to such Lender’s Revolving Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing not later than 11:00 a.m. (Sydney Time) three Business Days before the
proposed Borrowing (which written request shall be deemed to be a Borrowing
Request for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of AUD Revolving Loans, but subject to the unutilized
portion of the Total Revolving Commitments, and the conditions set forth in
Section 4.01. The Swing Line Lender or the Borrower, as applicable, shall
furnish to the other a copy of the applicable Borrowing Request promptly after
delivering such notice to the Australian Agent. Each Lender shall make an amount
equal to its Revolving Percentage of the amount specified in such Borrowing
Request available to the Australian Agent in immediately available funds for the
account of the Swing Line Lender at the office designated by the Australian
Agent not later than 11:00 a.m. (Sydney Time) on the day specified in such
Borrowing Request, whereupon, subject to Section 2.23(c)(ii), each Lender that
so makes funds available shall be deemed to have made a AUD Revolving Loan (with
an Interest Period of one month) to the Borrower in such amount. The Australian
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.23(c)(i), the request for AUD
Revolving Loans submitted by the Swing Line Lender or the Borrower as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Australian Agent for the account of the Swing Line
Lender pursuant to Section 2.23(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Australian Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.23(c) by the time
specified in Section 2.23(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Australian Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at the Cost of Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Australian Agent) with respect to any amounts owing under
this clause (iii) shall be presumed correct absent manifest error.

 

-49-



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.23(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.23(c) is subject
to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lenders their Revolving Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 9.19 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Revolving
Percentage thereof on demand of the Australian Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at the Cost of
Funds Rate. The Australian Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Loan or risk participation pursuant to this
Section 2.23 to refinance such Lender’s Revolving Percentage of any Swing Line
Loan, interest in respect of such Revolving Percentage shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Discretionary Nature of the Swing Line Facility. Notwithstanding any terms
to the contrary contained herein, the swing line facility provided herein (i) is
an uncommitted facility and the Swing Line Lender may, but shall not be
obligated to, make Swing Line Loans, and (ii) may be terminated at any time by
the Swing Line Lender or the Borrower upon written notice by the terminating
party to the non-terminating party.

SECTION 2.24 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

-50-



--------------------------------------------------------------------------------

(i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement or any other Loan Document
shall be restricted as set forth in Section 9.08(b); and

(ii) any payment of principal, interest, fees or other amounts received by the
Australian Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Section 2.11 or 2.12, or otherwise, and
including any amounts made available to the Australian Agent by such Defaulting
Lender pursuant to Section 9.05), shall be applied at such time or times as may
be determined by the Australian Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Australian Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank and the Swing Line Lender hereunder;

(C) third, if so determined by the Australian Agent or requested by the Issuing
Bank or a Swing Line Lender, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender of any participation in any Credit or
Swing Line Loan;

(D) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Australian Agent;

(E) fifth, if so determined by the Australian Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;

(F) sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank
or the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement;

(G) seventh, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans or Credit Disbursements in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)

 

-51-



--------------------------------------------------------------------------------

in the case of such Revolving Loans, such Revolving Loans were made at a time
when the conditions set forth in Section 4.01 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans and Credit
Disbursements of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Loans or Credit Disbursements of such
Defaulting Lender.

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post cash collateral pursuant to this Section 2.24(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

(b) Certain Fees. Such Defaulting Lender shall not be entitled to receive any
Revolving Commitment Fee pursuant to Section 2.05(a) or any Credit Participation
Fee pursuant to Section 2.05(c) for any period during which such Lender is a
Defaulting Lender (and, except as otherwise provided in Section 2.05(a), the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).

(c) Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, solely for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Credits and Swing Line Loans pursuant to Sections 2.22
and 2.23, the “Revolving Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided, that (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (B) the aggregate obligation of any non-Defaulting
Lender to acquire, refinance or fund participations in Credits and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitments of such non-Defaulting Lender minus (2) the aggregate Revolving
Loans of such non-Defaulting Lender.

(d) Defaulting Lender Cure. If the Borrower, the Australian Agent and the
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Australian Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Australian Agent may determine
to be necessary to cause the Revolving Loans and participations in Credits and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their “Revolving Percentage” (without giving effect to clause (a)(ii)
above), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

-52-



--------------------------------------------------------------------------------

(e) Termination of Defaulting Lender Revolving Commitment. The Borrower may
terminate the unused amount of the Revolving Commitment of a Defaulting Lender
upon not less than three (3) Business Days’ prior notice to such Defaulting
Lender and the Australian Agent (which will promptly notify the Lenders),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, any Finance Party may have against such Defaulting
Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to each of the Finance Parties that:

SECTION 3.01 Organization; Powers. The Borrower and each of its respective
Subsidiaries (a) is duly organized, validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated hereby or thereby to which it is or will be a party and, in the
case of the Borrower, to utilize the facilities provided under this Agreement.

SECTION 3.02 Authorization. The execution, delivery and performance by each Loan
Party of each of the Loan Documents to which it is a party and the consummation
of the Transactions (i) have been (or will have been on or prior to the
Effective Date) duly authorized by all requisite organizational action on the
part of such Loan Party and (ii) do not and will not (x) violate (A) any
provision of law, statute, rule or regulation, (B) the terms of the
organizational documents of any Loan Party, (C) any order, injunction, writ or
decree of any Governmental Authority or any binding and enforceable arbitral
award to which such Loan Party or its property is subject, or (D) any provision
of any indenture or other instrument in respect of any Material Indebtedness or
other material agreement to which the Borrower or any Subsidiary is a party or
by which any of them or any of their property is or may be bound, (y) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture or other instrument in respect of Material Indebtedness or
other material agreement or (z) result in the creation or imposition of any
Security Interest upon or with respect to any property or assets now owned or
hereafter acquired by the Borrower or any Subsidiary (other than any Security
Interest created hereunder or under the Security Documents).

SECTION 3.03 Enforceability. This Agreement has been (or will have been on or
prior to the Effective Date) duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its terms
(subject to any necessary stamping and registration requirements, applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

 

-53-



--------------------------------------------------------------------------------

SECTION 3.04 Governmental Approvals. No authorization, action, exemption,
consent or approval of, registration, notice or filing with or any other action
by any Governmental Authority is necessary or will be required in connection
with the Loan Documents and the consummation of the Transactions, except for
(i) the filing of financing statements on the PPS Register and filing for
Australian mortgage stamp duty payments, (ii) registration of any Security
Interest over land which is Collateral, (iii) registration of any powers of
attorney in connection with the grant of any Security Interest over land which
is Collateral, (iv) those which will have been made or obtained and be in full
force and effect on or prior to the Effective Date and (v) actions by, and
notices to or filings with, Governmental Authorities that may be required in the
ordinary course of business from time to time or that may be required to comply
with the express requirements of the Loan Documents (including, without
limitation, to release existing Security Interests granted by the Borrower and
its Subsidiaries or to comply with requirements to perfect, and/or maintain the
perfection of, Security Interests created under the Loan Documents).

SECTION 3.05 Financial Statements. The Borrower has heretofore furnished to the
Lenders (a) the audited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and comprehensive income and cash
flows of the Parent, as of and for the year ended December 31, 2011, (b) the
unaudited consolidated balance sheets and related condensed statements of
operations and cash flows of the Parent as of and for the period ended June 30,
2012, and (c) the Original Financial Statements. Such (i) Financial Statements
described in clause (c) above and (ii) to the knowledge of the Borrower as of
the Effective Date, financial statements described in clauses (a) and (b) above,
in each case present fairly, in all material respects, the financial condition
of the Parent and its consolidated subsidiaries or the Borrower and its
Subsidiaries, as the case may be, as of such dates and for such periods,
subject, in the case of the financial statements referred to clause (b), to the
absence of footnotes and to normal year-end audit adjustments. Such
(A) Financial Statements described in clause (c) above and the notes thereto and
(B) to the knowledge of the Borrower as of the Effective Date, financial
statements described in clauses (a) and (b) above, disclose all material
liabilities, direct or contingent, of the Parent and its consolidated
subsidiaries or the Borrower and its Subsidiaries, as the case may be, as of the
dates thereof. Such Financial Statements described in clause (c) above were
prepared in accordance with GAAP consistently applied . The most recent
Financial Statements or management accounts delivered pursuant to Section 5.04
(a) present fairly, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the relevant date and for the relevant
period, subject, in the case of management accounts, to the absence of footnotes
and to normal year-end audit adjustments, (b) disclose all material liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, and (c) have been prepared in accordance with GAAP applied on a
consistent basis.

SECTION 3.06 No Material Adverse Change. Since December 31, 2011, there has been
no material adverse effect on the business, assets, operations or condition
(financial or otherwise) of the Borrower and the Subsidiaries, taken as a whole.

 

-54-



--------------------------------------------------------------------------------

SECTION 3.07 Title to Properties; Possession Under Licenses. (a) Each of the
Borrower and the Subsidiaries which are Loan Parties has good and indefeasible
title to, or valid leases or licenses to access, use and occupy the properties
and assets it requires for the conduct of its business, except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes. All such properties and assets are free and clear of Security
Interests, other than Security Interests expressly permitted by Section 6.02.

(b) Each of the Borrower and the Subsidiaries that are Loan Parties has complied
with all material obligations under all leases and material licenses to access,
use and occupy property to which it is a party and all such leases and licenses
are in full force and effect as of the Effective Date. Each of the Borrower and
the Subsidiaries enjoys peaceful and undisturbed possession under all such
leases and material licenses as of the Effective Date.

(c) No real property (freehold or leasehold) is owned by the Borrower and the
Subsidiaries that are Loan Parties other than (i) the freehold real property
owned on the Effective Date, the lease of land of Acacia Street, Moranbah,
Queensland (lot 1 of SP220917) and, to the extent it is in existence, the lease
of land at 319 Putty Road, Glenridding, Singleton, New South Wales (excluding
any fixtures, fittings, plant and equipment or any personal property of any
nature of the Borrower or its Subsidiaries located on such real property), which
is transferred to an Affiliate Australian Land Company within 180 days of the
Effective Date in accordance with Section 5.14, (ii) subject to (iii) below and
subject to any necessary consents of landlords (other than Affiliate Australian
Land Companies) to granting a lien thereon, leasehold real property that
constitutes Collateral, (iii) the Karratha Village Lease and (iv) any land
leased under the Karratha Village Lease which is acquired by the Borrower after
the Effective Date, provided it is transferred to an Affiliate Australian Land
Company in accordance with Section 5.14, in each case, within 30 days of being
acquired by the Borrower.

(d) Each of the Borrower and the Subsidiaries that are Loan Parties has all
appropriate authorizations, exemptions, consents and approvals of any
Governmental Authority to carry on its business as presently conducted and use
the assets necessary to carry on its business as presently conducted.

SECTION 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Effective Date a
list of all Subsidiaries and, as to each such Subsidiary, the jurisdiction of
formation, the outstanding Equity Interests therein and the percentage ownership
interest of each class of such Equity Interests owned by the Borrower and its
Subsidiaries therein. The Equity Interests indicated as owned (or to be owned)
by the Borrower and its Subsidiaries on Schedule 3.08 are owned by the Borrower,
directly or indirectly, free and clear of all Security Interests (other than
Security Interests under the Security Documents).

SECTION 3.09 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits, proceedings, claims or disputes at
law, in equity, in arbitration, by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened or contemplated against
the Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or any of the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

-55-



--------------------------------------------------------------------------------

(b) Since the date of this Agreement, there has been no adverse change in the
status or financial effect on the Borrower and the Subsidiaries of the matters
disclosed on Schedule 3.09 that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

(c) None of the Borrower, any of the Subsidiaries or any of their respective
material properties (including licensed properties) or assets is in violation
of, nor will the continued operation of their material properties and assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permits but excluding any
Environmental Law which, the parties acknowledge, are addressed in
Section 3.17), or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, in each case where such violation
or default could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 Agreements. Neither the Borrower nor any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument, where such default has resulted in, or could, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Existing Indebtedness. Other than as agreed by the US Agent, all
existing Indebtedness, other than Indebtedness permitted under Section 6.01, is
(or on the Effective Date will be) paid in full and all Security Interests
securing such Indebtedness have been released or will be released on the
Effective Date.

SECTION 3.12 Pari Passu Ranking. The Obligations under the Loan Documents rank
senior in right of payment to the claims of all unsecured creditors and senior
in right of payment to all subordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

SECTION 3.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Credits (a) to refinance existing indebtedness,
(b) to pay a portion of the fees, commissions and expenses associated with the
Transactions and (b) to provide working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.

SECTION 3.14 Tax. (a) Each of the Borrower and the Subsidiaries has filed or
caused to be filed all federal, state, provincial, local and foreign material
Tax returns or materials required to have been filed by it and has paid or
caused to be paid all material Taxes due and payable by it and all assessments
received by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP. There is no proposed tax assessment against the
Borrower or any Subsidiary thereof that could reasonably be expected to have a
Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

(b) Provided that the TSA and TFA are in place on terms which are approved by
the US Agent (acting reasonably): (i) each Loan Party (other than the Parent and
any other Loan Party that is not an Australian resident for tax purposes) is a
member of a Consolidated Group or a MEC group, and (ii) no person that is not a
Loan Party is a member of such group (other than an Affiliate Australian Land
Company, any Wholly Owned Subsidiary of an Affiliate Australian Land Company,
PTI Australia 1 and PTI Australia 2).

(c) The Borrower is not a United States person as defined in Section 7701(a)(30)
of the Code.

SECTION 3.15 No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower and the
Subsidiaries to any Finance Party in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto contained, contains
or will contain any material misstatement of fact or omitted, omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

SECTION 3.16 No Immunity. None of the Borrower and its Subsidiaries nor their
assets have immunity from the jurisdiction of a court or from legal process.

SECTION 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any of its Subsidiaries (i) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any applicable Environmental Law
necessary for the ownership and operation of their respective properties and the
conduct of their respective businesses as currently conducted, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any
conditions or circumstances that would reasonably be expected to result in any
Environmental Liability against Borrower or any of its Subsidiaries.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.18 Insurance. The Borrower and its Subsidiaries are insured by
insurance providers that the Borrower reasonably considers to be financially
sound (including captive insurance companies or through self insurance), in such
amounts, with such deductibles and covering such risks and liabilities
consistent with past practices and are customarily carried by companies engaged
in similar businesses.

 

-57-



--------------------------------------------------------------------------------

SECTION 3.19 Security Documents.

(a) Subject to perfection requirements, equitable principles, laws affecting
creditors rights generally and reservations accepted by the Agents in legal
opinions, each Security Document does, or will, constitute a valid Security
Interest in accordance with its terms over the property to which it is expressed
to apply, with the priority stated in that Security Document (which priority
acknowledges Security Interests permitted under this Agreement to rank in
priority to the Security Interests created under the Security Documents).

(b) In respect of property that is not PPS Property, the Borrower and each other
Loan Party is the sole legal and beneficial owner of the respective assets over
which it purports to grant Security Interests under any Security Document, and
in respect of PPS Property, the Borrower and each other Loan Party has
sufficient rights to grant a Security Interest in such PPS Property under the
relevant Security Document.

(c) The Equity Interests of any Subsidiary which are subject to any Security
Interest under any Security Document are fully paid and not subject to any
option to purchase or similar rights. The constitutional documents of each
Subsidiary do not and could not restrict or inhibit any transfer of those Equity
Interests on creation or enforcement of the relevant Security Document.

SECTION 3.20 Intellectual Property. The Borrower and each of its Subsidiaries
own or are licensed or otherwise have the legal right to use all of the patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, except where the failure could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.21 [Reserved].

SECTION 3.22 Solvency. The Borrower and each other Loan Party is Solvent and
there are no reasonable grounds for suspecting that it is insolvent or not able
to meet its debts as and when they become due and payable.

SECTION 3.23 Trustee. Neither the Borrower nor any other Loan Party: (a) enters
any Loan Document as a trustee, (b) holds any property as a trustee, or (c) acts
as trustee of a trust.

SECTION 3.24 No Default No Event of Default is continuing and no Event of
Default might reasonably be expected to result from the making of any Loan or
Borrowing hereunder.

SECTION 3.25 Deliver of Requested Information. The Borrower has provided all
documentation and other information that the Finance Parties have requested in
order to comply with its respective obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

SECTION 3.26 Group Structure Diagram. The Group Structure Diagram is true and
correct in all respects as of the date of this Agreement (or if applicable, as
of the date such revised Group Structure Diagram is delivered under
Section 5.04(g)) and does not omit any material information or details.

 

-58-



--------------------------------------------------------------------------------

SECTION 3.27 Anti-Corruption Laws. None of the Loan Parties nor any director or
officer associated with or acting on behalf of any Loan Party has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or violated or is in violation of any provision of the
Anti-Corruption Laws.

SECTION 3.28 Anti-Money Laundering Laws. The operations of each Loan Party are
and have been conducted at all times in compliance with Anti-Money Laundering
Laws and no action, suit or proceeding by or before any court or Governmental
Agency or any arbitrator involving any Loan Party with respect to Anti-Money
Laundering Laws is pending and no such actions, suits or proceedings are
threatened or contemplated.

SECTION 3.29 Sanctions Laws and Regulations. None of the Loan Parties nor any of
their directors, officers, brokers or other agents acting or benefiting in any
capacity in connection with the facilities under the Loan Documents nor any of
their parents, subsidiaries or affiliates is a Designated Person.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Credits and the Lenders to participate in Credits hereunder are subject to the
satisfaction of the following conditions:

SECTION 4.01 All Utilizations. On the date of each Borrowing, and on the date of
each issuance, amendment, extension or renewal of a Credit (each such event
being called a “Utilization”):

(a) The Australian Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Credit, the Issuing Bank and the Australian Agent
shall have received a notice requesting the issuance, amendment, extension or
renewal of such Credit as required by Section 2.22(b) or, in the case of a Swing
Line Loan, the Swing Line Lender and the Australian Agent shall have received a
notice requesting such Swing Line Loan as required by Section 2.23.

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Utilization with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date.

 

-59-



--------------------------------------------------------------------------------

(c) The Borrower and each other Loan Party shall be in compliance with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Utilization, no Event of Default or Default shall have occurred and be
continuing.

Each Utilization shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Utilization as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02 First Utilization.

(a) On or before the Effective Date, the Australian Agent shall have received,
on behalf of itself, the Lenders and the Issuing Bank, in each case in form and
substance satisfactory to the Australian Agent:

(i) this Agreement, executed by the Borrower, the Lenders and each of the other
parties hereto, and all attached Exhibits and Schedules;

(ii) any Note requested by a Lender pursuant to Section 2.04 payable to the
order of such requesting Lender;

(iii) the Guarantee Agreements, executed by each Subsidiary and each of the
other parties thereto;

(iv) a favorable written opinion. in form and substance reasonably satisfactory
to the Lead Arranger, of (1) Vinson & Elkins L.L.P., U.S. counsel for the
Borrower, substantially to the effect set forth in Exhibit F, and (2) Allen &
Overy, Australian counsel to the Agents, in each case (A) dated as of the
Effective Date, (B) addressed to the Agents, the Issuing Bank and the Lenders,
and (C) covering such other matters relating to the Loan Documents as the Lead
Arranger shall reasonably request, and the Borrower hereby requests such counsel
to deliver such opinion;

(v) a verification certificate in the form required by the Lead Arranger from
two directors (or a director and a company secretary) of each Loan Party (other
than the Parent) and from two officers of the Parent, in each case, dated the
Effective Date and certifying (1) that attached thereto is a true and complete
copy of the constitutional documents of such Loan Party as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (2) below, (2) that attached thereto is a true
and correct extract of resolutions of the board of directors of such Loan Party
authorizing the Transactions to be entered into by such Loan Party and the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (3) that attached thereto is a true and complete copy of any
relevant powers of attorney if

 

-60-



--------------------------------------------------------------------------------

any Loan Party executes a Loan Document pursuant to a power of attorney, (4) as
to the incumbency or title and specimen signature of each authorized officer,
attorney or director or secretary executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party,
(5) other than as to the Parent, entry into the Loan Documents by that Loan
Party and its performance of its obligations under the Loan Documents will not
result in any breach of section 208 or section 209 or Part 2J.3 of the
Corporations Act (or the equivalent provisions of the law of the jurisdiction of
incorporation of that Loan Party), (6) such Loan Party’s execution, delivery and
performance of the Loan Documents would benefit such Loan Party, and (7) in
deciding to commit such Loan Party to Loan Documents, the directors would be
acting for a proper purpose reasonably connected with the actual or potential
business of such Loan Party;

(vi) a certificate, dated the Effective Date and signed by a Financial Officer
of the Borrower, certifying (1) compliance with the conditions precedent set
forth in Section 4.01(b) and (c), and (2) based on the Borrower’s projections,
in each case after giving pro forma effect (using the criteria therefor
described in Section 6.04(i)) to the initial Borrowing contemplated hereunder
and the other transactions contemplated hereby, that (A) the Borrower and its
Subsidiaries, taken as a whole, will be Solvent and (B) the Borrower and its
Subsidiaries will be in pro forma compliance (using the criteria therefor
described in Section 6.04(i)) with Sections 6.10 and 6.11 as of June 30, 2012;

(vii) a certificate, dated the Effective Date and signed by a Financial Officer
of the Parent, certifying that, after giving pro forma effect (using the
criteria therefor described in Section 6.04(i)) to the initial Borrowing
contemplated hereunder and the other transactions contemplated hereby, the
Parent will be Solvent;

(viii) the Security Agreement duly executed by the Loan Parties party thereto
and each document required by law or reasonably requested by the Security
Trustee to be filed, registered or recorded in order to create in favor of the
Security Trustee for the benefit of the Secured Parties a valid, legal and
perfected first-priority Security Interest on the Collateral (subject to any
Security Interest expressly permitted by Section 6.02) covered by the Security
Agreement or to enable the Security Agreement to be registered (it being
understood that a duly completed and executed multi-jurisdictional mortgage
statement will be provided as a post closing matter pursuant to Section 5.15),
together with all certificates representing Equity Interests in any Subsidiary
of the Borrower accompanied by blank signed transfer forms;

(ix) [Reserved];

(x) a copy of the TSA and TFA, in a form approved by the US Agent (acting
reasonably);

(xi) the results of searches obtained from the Australian Securities &
Investments Commission and searches of the PPS Register with respect to each of
the Loan Parties incorporated in Australia, and accompanied by confirmation or
evidence satisfactory to the Australian Agent that any Security Interests
revealed by any such searches would be permitted under Section 6.02 or have been
or will be contemporaneously released or terminated on the Effective Date;

 

-61-



--------------------------------------------------------------------------------

(xii) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.02, each of which, where required by this Agreement, notes
the interest of the Security Trustee;

(xiii) true and correct copies of (1) the audited consolidated balance sheets
and related consolidated statements of income, stockholders’ equity and
comprehensive income and cash flows of the Parent, as of and for the year ended
December 31, 2011, (2) the unaudited consolidated balance sheets and related
condensed statements of operations and cash flows of the Parent as of and for
the period ended June 30, 2012, (3) the Original Financial Statements and
(4) projections prepared by management of the Borrower of statements of
financial position and financial performance and cash flow statements of the
Borrower and its Subsidiaries through the Maturity Date;

(xiv) all documentation and other information that any Finance Party shall have
requested in order to comply with its respective obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, in each case to the extent such documentation and other
information shall have been requested reasonably in advance of the Effective
Date;

(xv) evidence that an agent for service of process acceptable to the Australian
Agent has been appointed by each Australian incorporated Loan Party in respect
of the relevant Loan Documents; and

(b) On or before the Effective Date, the Agents and the Lead Arranger shall have
received all Fees, and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including, without limitation, the reasonable fees,
charges and disbursements of counsel for the Agents) required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

(c) Each of the Borrower and its Subsidiaries shall have obtained all
authorizations and consents of any Governmental Authority or other persons in
each case that are required in connection with the Transactions and the
continued operation of the business in substantially the same manner as
conducted prior to the date of this Agreement. Each such authorization or
consent shall be in full force and effect and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
Governmental Authority that would restrain, prevent or otherwise impose adverse
conditions on the Transactions. No action, request for stay, petition for review
or rehearing, reconsideration, or appeal with respect to any of the foregoing is
pending, and the time for any applicable Governmental Authority to take action
to set aside its consent on its own motion has expired.

(d) All existing Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness permitted to remain outstanding pursuant to Section 6.01) shall
have been (or contemporaneously with the first Utilization, will be) paid in
full and all Security Interests securing such Indebtedness shall be released and
have been released, or satisfactory arrangements shall have been made with the
Security Trustee for such Security Interests to be released following the
Effective Date.

 

-62-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each of the Finance Parties that so long
as this Agreement shall remain in effect and until the Revolving Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Credits have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders, shall otherwise consent in writing, each of the Borrower will, and will
cause each of its Subsidiaries to:

SECTION 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

(b) Qualify and remain qualified as a foreign entity in each jurisdiction in
which qualification is necessary in view of its business and operations or the
ownership of its properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Do or cause to be done all things necessary to obtain, preserve, renew,
extend, maintain and keep in full force and effect the rights, privileges,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain and operate such business in substantially the manner in which
it is presently conducted and operated; enter into transactions only at arm’s
length; comply in all material respects with all applicable laws, rules,
regulations, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except where the failure do so could not reasonably
be expected to have a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(d) Promptly take all reasonable steps which are prudent for its business under
or in relation to the PPS Law including taking reasonable steps to perfect
Security Interests over property of value material to its business granted in
its favor.

 

-63-



--------------------------------------------------------------------------------

SECTION 5.02 Insurance.

(a) Maintain insurance with insurance providers that it reasonably considers to
be financially sound (including captive insurance companies or through self
insurance), in such amounts, with such deductibles and covering such risks and
liabilities consistent with past practices and are customarily carried by
companies engaged in similar businesses.

(b) Cause all such policies (other than policies relating to public liability,
third party claims or workers’ compensation) covering any Collateral to be
endorsed or otherwise amended to note the interests of the Security Trustee
which notice shall provide that, from and after the Effective Date, if the
insurance carrier shall have received written notice from a Security Trustee of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the applicable Loan Party under such policies
directly to the Security Trustee; deliver original or certified copies of all
such policies to the Security Trustee; cause each such policy to provide that it
shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Australian Agent and the Security Trustee (giving such Agents the right,
but not the obligation, to cure defaults in the payment of premiums), or
(ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Australian Agent and the Security Trustee; deliver
to the Australian Agent and the Security Trustee, evidence of the insurance
maintained pursuant to paragraph (a) above.

SECTION 5.03 Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Security Interest upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
obligation, Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
Borrower or Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Security Interest.

SECTION 5.04 Financial Statements, Reports, etc.

(a) Financial Statements: The Borrower shall supply to the Australian Agent:

(i) as soon as the same become available, but in any event within 90 days after
the end of each of its financial years its audited consolidated Financial
Statements for that financial year; and

(ii) as soon as the same become available, but in any event within 45 days after
the end of each quarter of each of its financial years (other than when the
audited consolidated Financial Statements are being provided in accordance with
Section 5.04(a)(i)), its consolidated unaudited management accounts for that
quarter.

 

-64-



--------------------------------------------------------------------------------

(b) Compliance Certificate: Concurrent with the delivery of Financial Statements
or management accounts pursuant to Section 5.04(a), the Borrower shall supply to
the Australian Agent a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Sections 6.10 (Financial Covenants). Each
Compliance Certificate shall be signed by one director of the Borrower or two
Authorized Officers.

(c) Requirements as to Financial Statements:

(i) Each set of Financial Statements or management accounts delivered by the
Borrower pursuant to Section 5.04(a) shall be certified by a Financial Officer
or director of the Borrower as representing a true and fair view of the
financial position and performance of the Group as at the date as at which those
Financial Statements or management accounts were drawn up.

(ii) The Borrower shall procure that each set of Financial Statements or
management accounts delivered pursuant to Section 5.04(a) is prepared using
GAAP, accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements unless, in
relation to any set of Financial Statements or management accounts, the Borrower
notifies the Australian Agent that there has been a change in GAAP, the
accounting practices or reference periods and its auditors and it delivers to
the Australian Agent:

(A) a description of any change necessary for those Financial Statements or
management accounts to reflect the GAAP, accounting practices and reference
periods upon which the Original Financial Statements were prepared; and

(B) sufficient information, in form and substance as may be reasonably required
by the Australian Agent, to enable the Australian Agent to determine whether
Sections 6.10 and 6.11 have been complied with and make an accurate comparison
between the financial position indicated in those Financial Statements or
management accounts and the Original Financial Statements.

Any reference in this Agreement to those Financial Statements or management
accounts shall be construed as a reference to those Financial Statements or
management accounts as adjusted to reflect the basis upon which the Original
Financial Statements were prepared.

(d) The Borrower will promptly upon receipt thereof, supply copies of any audit
or other reports delivered to the board of directors of the Borrower (or the
audit committee of such board) by an independent registered public accounting
firm in connection with such firm’s audit of the consolidated Financial
Statements of the Group if such reports identify material weaknesses in internal
controls over financial reporting of the Group;

(e) The Borrower will supply, promptly following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and

 

-65-



--------------------------------------------------------------------------------

(f) The Borrower will promptly, from time to time, supply such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as any Finance Party may reasonably request.

(g) Within a reasonable amount of time after the last day of each fiscal
quarter, the Borrower will provide to the Australian Agent an updated version of
the Group Structure Diagram if any details in the Group Structure Chart
previously provided under Section 4.02 or this Section 5.04(g) are incorrect as
a result of changes made after the date hereof.

Documents required to be delivered pursuant this Section 5.04 may be delivered
electronically and, in the case of Sections 5.04(a) shall be deemed to have been
delivered if such documents, or one or more annual, quarterly or other reports
or statements containing such documents, shall have been posted on the
Borrower’s behalf on Intralinks or another website, if any, to which each
Lender, the Australian Agent and the US Agent have access (whether a commercial,
third-party website or whether sponsored by the Australian Agent). The
Australian Agent shall not have any obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 5.05 Litigation and Other Notices. Upon obtaining knowledge thereof,
furnish to the Australian Agent prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) a copy of any form of written notice, summons, or citation received from any
Governmental Authority or any other person, (i) concerning material violations
or alleged violations of Environmental Laws, which seeks or threatens to impose
liability on the Borrower or its Subsidiaries therefor, (ii) alleging liability
for any material action or omission on the part of the Borrower or any of its
Subsidiaries in connection with any Release of Hazardous Material,
(iii) providing any written notice of potential responsibility or liability
under any Environmental Law, or (iv) concerning the filing of a Security
Interest other than a Permitted Security Interest upon, against or in connection
with the Borrower or any of its Subsidiaries, or any of their leased, licensed
or owned material property, wherever located, in each of cases (i) through
(iv) that, individually or in the aggregate, could reasonably be expected to
result in a liability (to the extent not covered by insurance) of the Borrower
or any of its Subsidiaries in an aggregate amount exceeding AUD$25,000,000; or

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

SECTION 5.06 Information Regarding Collateral. Furnish to the Australian Agent
prompt (and in any event within 30 days of the occurrence thereof) written
notice (a) of any change in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number of the Parent,
the Borrower or any Subsidiary; and (b) if any material portion of the
Collateral is expropriated, damaged or destroyed.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Subsidiary to, permit any representatives designated by any
Agent or any Lender to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary and to make extracts from and
copies of such financial records, and permit any representatives designated by
any Agent or any Lender to discuss the affairs, finances and condition of the
Borrower or any Subsidiary with the corporate officers thereof and of the Parent
and independent accountants therefor, all at the expense of the Borrower
(provided that such expenses are reasonable) and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the applicable Loan Party; provided that the Loan Parties
shall be responsible for such expenses not more than one (1) time per year
unless an Event of Default has occurred and is continuing, in which case the
Loan Parties shall be responsible for all such expenses.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Credits only for the purposes set forth in Section 3.13.

SECTION 5.09 Further Assurances. At its sole cost and expense, (a) execute any
and all further documents, agreements and instruments, and take all further
action that may be required under applicable law, or that any Agent may
reasonably request, in order to (i) effectuate the transactions contemplated by
the Loan Documents, (ii) grant, preserve, protect and perfect the
enforceability, validity and first priority of the Security Interests created or
intended to be created by the Security Documents (including without limitation
under the PPS Law), (iii) enable a Secured Party to apply for any registration,
or give any notification, in connection with any Security Interest created by
any Loan Document so that the Security Interest has the priority required by or
contemplated under the Loan Documents, (iv) enable a Secured Party to exercise
rights in connection with any Security Interest created by any Loan Document in
accordance with the Loan Documents; or (v) perfect the rights and powers
afforded, created, or intended to be afforded or created, by any Loan Document.

(b) Cause any subsequently acquired or organized Wholly Owned Subsidiary to
execute a supplement making it a party to the Subsidiary Guarantee Agreement and
each applicable Security Document in favor of the Security Trustee, in each case
within forty five (45) days (or such longer period as may be agreed to by the US
Agent) after such acquisition, organization or change in status.

SECTION 5.10 Licenses. Ensure that (a) appropriate licenses are in place with an
Affiliate Australian Land Company on terms acceptable to the US Agent in respect
of all land owned or leased by an Affiliate Australian Land Company to allow the
Loan Parties (other than the Parent) to use that land, that (b) no amendments
are made to those licenses except (i) with the

 

-67-



--------------------------------------------------------------------------------

prior consent of the US Agent (acting reasonably) and (ii) amendments that are
of an administrative or minor nature, (c) there is ongoing compliance with the
licenses and (d) that, in respect of all land subject to such licenses, a Land
Access Agreement is in place with the Security Trustee (duly executed by all
required parties), including (amongst other matters) provisions consenting to
the creation of Security Interests under the Security Documents and enforcement
of rights under such Security Documents).

SECTION 5.11 Tax Consolidation. The Borrower shall ensure (a) that the TSA and
TFA are each maintained in full force and effect (including, with respect to the
TSA, as against the Commissioner of Taxation) at all times on terms approved by
the US Agent (acting reasonably) and not amended except (i) with the prior
consent of the US Agent (acting reasonably), (ii) amendments that are of an
administrative or minor nature, (iii) amendments consequential on any conversion
of a Consolidated Group to an MEC group, (iv) amendments reasonably required in
connection with a Change in Law or administrative practice or change in
accounting principles (v) where (A) a new member of the PTI Tax Group is
required to accede to the TSA or the TFA, and (B) in the event than an exiting
member of the PTI Tax Group is required to be released from the TSA or the TFA,
and (vi) amendments which favor and benefit the Loan Parties over non-Loan
Parties, provided that in the case of subparagraphs (iii), (iv), (v) and
(vi) above, the amendments are not adverse to any Finance Party and could not
reasonably be expected to result in an adverse consequence to any Finance Party
and (b) each member of the Group complies with the TSA and the TFA.

SECTION 5.12 Constituent Documents. Ensure that no changes are made to the
constituent documents of any Loan Party that could reasonably be expected to
have a Material Adverse Effect without the US Agent’s prior written consent
which consent must not be unreasonably delayed or withheld.

SECTION 5.13 Anti-Money Laundering Laws. The Borrower will, and will ensure that
each of the Parent and its Subsidiaries will, conduct its operations at all
times in compliance with Anti-Money Laundering Laws.

SECTION 5.14 Real Property; Land Access Agreement. The Borrower will ensure that
(a) within 180 days of the Effective Date or such extended time as the US Agent
shall permit in its sole discretion, all freehold real property, the lease of
land of Acacia Street, Moranbah, Queensland (lot 1 of SP220917) and, to the
extent it is in existence, the lease of land at 319 Putty Road, Glenridding,
Singleton, New South Wales (excluding any fixtures, fittings, plant and
equipment or any personal property of any nature of the Borrower or its
Subsidiaries located on such real property) owned by the Borrower or any of its
Subsidiaries as of the Effective Date has been transferred to an Affiliate
Australian Land Company, (b) all freehold land purchased by the Borrower under
the Karratha Village Lease (excluding any fixtures, fittings, plant and
equipment or any personal property of any nature of the Borrower or its
Subsidiaries located on such land) is transferred to an Affiliate Australian
Land Company within 30 days of completion of the purchase of that land and
(c) not later than the date on which any real property is transferred as
contemplated by paragraph (a), paragraph (b), Section 6.04(i)(iv) or
Section 6.05(c), that a Land Access Agreement in respect of such real property
has been executed by the relevant Loan Party and an Affiliate Australian Land
Company, and where the land the subject of such agreement is not owned by an
Affiliate Australian Land Company and

 

-68-



--------------------------------------------------------------------------------

housing accommodations are located on such land, the registered proprietor of
such land, and has been delivered to the US Agent. As to each Third Party Lease
(other than the Karratha Village Lease), (x) if housing accommodations are
located on the land covered by such Third Party Lease or if housing
accommodations are to be constructed on such land, then the Borrower will ensure
that a Land Access Agreement in respect of the land covered by such lease will
be executed by the relevant Loan Party, relevant Affiliate Australian Land
Company, if applicable, and the registered proprietor of such land, and
delivered to the US Agent; provided that, as to land where housing
accommodations are to be constructed thereon, such Land Access Agreement shall
not be required until immediately prior to commencement of the construction of
such accommodations; and (y) otherwise, the Borrower will use commercially
reasonable endeavors to have a Land Access Agreement in respect of the land
covered by such Third Party Lease executed by the relevant Loan Party, relevant
Affiliate Australian Land Company, if applicable, and the registered proprietor
of such land and delivered to the US Agent.

SECTION 5.15 Landlord Consents. Where the terms of any lease to which any Loan
Party (other than the Parent) is a party requires the consent of the lessor for
the relevant Loan Party to grant a Security Interest over its rights under that
lease, the Borrower will (a) if such lessor is an Affiliate Australian Land
Company, ensure that consent from such affiliate is obtained at the time such
lease is entered into, and (b) otherwise, use its commercially reasonable
endeavors to ensure that consent from the applicable lessor (other than as to
the Karratha Village Lease) is obtained as soon as practicable after the date of
this Agreement.

SECTION 5.16 Stamp Duty. The Borrower will ensure that, within 30 days of the
Effective Date or such extended time as the US Agent shall permit in its sole
discretion, the US Agent shall have received (i) a multi-jurisdictional mortgage
statement signed on behalf of the Borrower and each other Loan Party
incorporated in Australia who provides security where any of the relevant
Collateral is situated or taken under the Duties Act 1997 (NSW) to be situated
in New South Wales and (ii) cleared funds sufficient to pay any duty payable.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Revolving Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Credits have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Subsidiaries to:

SECTION 6.01 Indebtedness. On or after the Effective Date, incur, create, assume
or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms not less favorable to the Lenders and the original
obligors in respect of such Indebtedness remain the only obligors thereon;

 

-69-



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness among the Borrower and the Subsidiaries to the
extent permitted by Sections 6.04(a), (f), (k), (l) and (m);

(d) Indebtedness under bid bonds, labor and materials payment bonds, performance
bonds and similar bonds or bank guarantees or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(e) unsecured Indebtedness of the Borrower and guarantees thereof by the
Subsidiary Guarantors; provided that (i) as of the date of incurrence, the
Borrower would be in compliance with the covenants set forth in Sections 6.10
and 6.11 as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the Financial Statements or
management accounts required by Section 5.04(a) have been delivered, after
giving pro forma effect (using the criteria therefor described in
Section 6.04(i)) to such transaction as if such transaction had occurred as of
the first day of such period, and (ii) the aggregate outstanding principal
amount of all such unsecured Indebtedness shall not exceed AUD20,000,000; and

(f) secured Indebtedness of the Borrower and guarantees thereof by the
Subsidiary Guarantors for purchase money obligations; provided that, as of the
date of incurrence, (i) the Security Interests securing such Indebtedness would
be permitted under Section 6.02(j) and (ii) the Borrower would be in compliance
with the covenants set forth in Sections 6.10 and 6.11 as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the Financial Statements or management accounts required
by Section 5.04(a) have been delivered, after giving pro forma effect (using the
criteria therefor described in Section 6.04(i)) to such transaction as if such
transaction had occurred as of the first day of such period.

SECTION 6.02 Security Interests. On or after the Effective Date, create, incur,
assume or permit to exist any Security Interest on any property or assets
(including stock or other securities of any person, including any Subsidiary)
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

(a) Security Interests existing on the Effective Date and set forth in
Schedule 6.02; provided that such Security Interests shall secure only those
obligations which they secure on the date hereof and extensions, renewals and
replacements thereof permitted hereunder;

(b) any Security Interest created under the Loan Documents;

(c) Security Interests for Taxes not yet due or which are being contested in
compliance with Section 5.03;

 

-70-



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Security Interests arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;

(e) any netting or set-off arrangement entered into by any member of the Group
on ordinary commercial terms in the ordinary course of the Group’s transactional
banking arrangements for the purposes of netting debit and credit balances
relating to those transactional banking arrangements;

(f) Security Interests, pledges and deposits made in the ordinary course of
business in compliance with workmen’s compensation, unemployment insurance and
other social security laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (including Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;

(i) Security Interests arising out of judgments or awards in respect of which
the Borrower or any of the Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Security Interests) does not exceed
AUD$5,000,000 at any time outstanding;

(j) purchase money security interests (as defined in the PPS Act) in equipment
hereafter acquired by the Borrower or any Subsidiary in the ordinary course of
their business; provided that (i) such security interests secure Indebtedness
permitted by Section 6.01, (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 90 days after such acquisition,
and (iii) such security interests do not apply to any other property or assets
of the Borrower or any Subsidiary; and

(k) a Security Interest over or affecting assets of any entity which becomes a
member of the Group after the date of this Agreement where the Security Interest
is created prior to the date on which that entity becomes a member of the Group,
if (i) it was not created in contemplation of the acquisition of that entity;
(ii) the principal amount secured has not been increased in contemplation of, or
since the acquisition of that entity; and (iii) it is removed or discharged
within 3 months of the entity becoming a member of the Group.

SECTION 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter

 

-71-



--------------------------------------------------------------------------------

rent, license or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred unless (i) the Indebtedness or Security Interests arising therefrom,
if any, are permitted by Section 6.01 and 6.02, respectively or (ii) such sale
or transfer is of land owned by any Loan Party on the Effective Date which is
transferred within 180 days after the Effective Date to an Affiliate Australian
Land Company.

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (referred to herein as an
“Investment”), except:

(a) Investments of the Borrower and its Subsidiaries in existence on the
Effective Date and set forth on Schedule 6.04;

(b) Permitted Investments;

(c) accounts receivable owing to the Borrower or any of the Subsidiaries arising
from sales of inventory or the provision of services in the ordinary course of
business;

(d) advances to directors, officers and employees of the Borrower or any of the
Subsidiaries to meet expenses incurred by such directors, officers and employees
in the ordinary course of business, in an aggregate amount not to exceed
AUD$5,000,000 at any time outstanding;

(e) securities of any customer of the Borrower or any Subsidiary received in
lieu of cash payment, if the Borrower reasonably deems such customer to be in a
reorganization or unable to make a timely cash payment on Indebtedness of such
customer owing to it, provided that the Borrower or such Subsidiary, as the case
may be, has paid no new consideration (other than forgiveness of Indebtedness)
therefor;

(f) Investments of a Loan Party (other than the Parent) in or to another Loan
Party (other than the Parent);

(g) [Reserved];

(h) the Borrower may enter into Hedging Agreements to the extent permitted by
Section 6.12;

(i) the Borrower and its Subsidiaries may acquire all or substantially all the
assets of a person or line of business of such person, or Equity Interests of a
person that would become a wholly owned Subsidiary (in each case referred to
herein as the “Acquired Entity”); provided that (any acquisition of an Acquired
Entity meeting all the criteria of this Section 6.04(i) being referred to herein
as a “Permitted Acquisition”) at the time of such transaction:

(i) both before and after giving effect thereto, no Event of Default or Default
shall have occurred and be continuing;

 

-72-



--------------------------------------------------------------------------------

(ii) with respect to a transaction that is greater than AUD$10,000,000, the
Borrower would be in compliance with the covenants set forth in Sections 6.10
and 6.11 as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements
required by Section 5.04(a) have been delivered, after giving pro forma effect
to such transaction and to any other event occurring during or after such period
as to which pro forma recalculation is appropriate (including any Asset Sale and
any other transaction described in this Section 6.04(i) occurring during or
after such period) as if such transaction had occurred as of the first day of
such period;

(iii) after giving effect to such acquisition, there must be at least
AUD$10,000,000 of Revolving Commitments unused and available; and

(iv) such acquisition as the case may be, shall not include leasehold or
freehold real property , unless (A) the acquisition is a result of an
acquisition of Equity Interests of a person and all of the leasehold or freehold
real property that person owns is transferred to an Australian Affiliate Land
Company on or before the time that the Acquired Entity executes a supplement
making it a party to the Subsidiary Guarantee Agreement pursuant to
Section 5.09(b) and, to the extent required under Section 5.14, a Land Access
Agreement in respect of such real property has been executed by the relevant
Loan Party, the Affiliate Australian Land Company and, where the land the
subject of such agreement is not owned by an Affiliate Australian Land Company,
the registered proprietor of that land and that executed agreement has been
delivered to the US Agent on or prior to the date of transfer, or (B) such
leasehold or freehold real property becomes Collateral upon the acquisition
thereof subject to Security Documents acceptable to the US Agent;

provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(i) shall (A) include only those adjustments that would be
permitted or required by Regulation S-X under the Securities Act of 1933, as
amended and (B) be certified to by a Financial Officer as having been prepared
in good faith based upon reasonable assumptions;

(j) Investments consisting of non-cash proceeds of Asset Sales;

(k) Investments of the Borrower and other Subsidiaries in any Wholly Owned
Subsidiary;

(l) Investments by a Subsidiary that is not a Loan Party in or to a Loan Party;
and

(m) other Investments, without duplication, in an aggregate amount (valued at
cost or outstanding principal amount, as the case may be) not greater than 15%
of the Borrower’s Consolidated Net Worth calculated on the date of such
Investment as of the most recent fiscal quarter for which financial statements
or management accounts are available.

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge, amalgamate or consolidate with or into any other person, or permit
any other person to merge, amalgamate or consolidate with or into it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) as part of any Asset Sale all or substantially all of the assets
of a Loan Party (whether now owned or hereafter acquired) or less than all or

 

-73-



--------------------------------------------------------------------------------

substantially all of the Equity Interests of any Loan Party (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that
any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.

(b) Engage in any Asset Sale not otherwise permitted under paragraph (a) above
unless (i) such consideration is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of, and (ii) the fair market
value of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) after the Effective Date shall not exceed AUD 20,000,000 in the
aggregate in any fiscal year.

(c) Acquire any freehold or leasehold real property unless (A) the acquisition
is a result of an acquisition of Equity Interests of a person and all of the
leasehold or freehold real property owned by that person is transferred to an
Australian Affiliate Land Company on or before the time that the Acquired Entity
executes a supplement making it a party to the Subsidiary Guarantee Agreement
pursuant to Section 5.09(b) and, to the extent required under Section 5.14, a
Land Access Agreement in respect of such real property has been executed by the
relevant Loan Party, the Affiliate Australian Land Company and, where the land
the subject of such agreement is not owned by an Affiliate Australian Land
Company, the registered proprietor of that land and that executed agreement has
been delivered to the US Agent on or prior to the date of transfer, or (B) such
property becomes Collateral upon the acquisition thereof subject to Security
Documents acceptable to the US Agent.

SECTION 6.06 Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders of a given class, and (ii) so long as (A) no Event of Default
or Default shall have occurred and be continuing or result therefrom, (B) at
least AUD$50,000,000 of the Revolving Commitments is unused and available after
giving effect to such Restricted Payment, and (C) the Borrower would be in
compliance with the covenants set forth in Sections 6.10 and 6.11 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the Financial Statements or management accounts
required by Section 5.04(a) have been delivered, after giving pro forma effect
(using the criteria therefor described in Section 6.04(i) to such transaction
and to any other event occurring during or after such period as to which pro
forma recalculation is appropriate as if such transaction had occurred as of the
first day of such period), the Borrower may make Restricted Payments in any
amount.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Security
Interest upon any of its property or assets in favor of a Security Trustee or
any successor thereto under any agreement that replaces or refinances this
Agreement, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed

 

-74-



--------------------------------------------------------------------------------

by law or by any Loan Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(C) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (D) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.07 Transactions with Affiliates. Except for transactions by or among
Loan Parties and transactions expressly permitted under this Agreement, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that the Borrower or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties.

SECTION 6.08 Business of Borrower and Subsidiaries. Make any substantial change
to the general nature of the business or business activity carried on as of the
Effective Date.

SECTION 6.09 Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would increase the
interest rate thereon, shorten the final maturity or the average life thereof or
cause an Event of Default.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Subordinated Indebtedness, except (i) to
the extent the Borrower could make a Restricted Payment pursuant to
Section 6.06(a) or (ii) to the extent any Subordinated Indebtedness is repaid
with the proceeds of a refinancing of such Subordinated Indebtedness permitted
under Section 6.01(a) or Section 6.01(e).

SECTION 6.10 Financial Covenants.

(a) Permit the Interest Coverage Ratio, measured on each Ratio Date, to be less
than 4.0 to 1.0 for any period of four consecutive fiscal quarters of the
Borrower, in each case taken as one accounting period.

(b) Permit the Leverage Ratio, measured on each Ratio Date, to be more than 3.0
to 1.0 for any period of four consecutive fiscal quarters of the Borrower, in
each case taken as one accounting period.

 

-75-



--------------------------------------------------------------------------------

SECTION 6.11 Hedging Agreements. Enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

SECTION 6.12 Cross-guarantee. No Loan Party shall enter into a deed of
cross-guarantee for the purposes of ASIC Class Order [CO 98/1418] other than
with another Loan Party.

SECTION 6.13 Sanction Laws and Regulations. (a) Shall not, directly or
indirectly, use the proceeds of the facilities under the Loan Documents, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity (i) to fund any activities or
business of or with any Designated Person, or in any country or territory that
at the time of such funding is the subject of any sanctions under any Sanctions
Laws and Regulations, or (ii) in any other manner that would result in a
violation of any Sanctions Laws and Regulations by any party to this Agreement.

(b) Ensure that none of the funds or assets of the Borrower or other members of
the Group that are used to pay any amount due pursuant under the Loan Documents
shall constitute funds obtained from transactions with or relating to Designated
Persons or countries which are the subject of sanctions under any Sanctions Laws
and Regulations, including but not limited to, Iran, Sudan, Cuba, Myanmar,
Syria, and North Korea.

SECTION 6.14 Anti-Corruption Laws. Ensure that the Borrower, the other Loan
Parties and other members of the Group will not, by act or omission, become
subject to regulation under any of the laws or regulations described in
Section 3.27 (Anti-Corruption Laws).

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Credits hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement, management accounts or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished; provided that (i) to the extent that any representation or
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty shall prove to be incorrect in
any respect when made or deemed to be made, (ii) no Event of Default will occur
in relation to a representation being incorrect or misleading if the default is
capable of remedy and is remedied within the earlier of 10 days of the
Australian Agent giving notice to the Borrower or the Borrower becoming aware of
such default, and (iii) each Event of Default arising under this clause
(a) solely as a result of a representation or

 

-76-



--------------------------------------------------------------------------------

warranty incorporated into the Parent Guarantee under Section 9(b) therein,
shall be automatically waived and no longer in effect if the requisite lenders
under the U.S. Parent Credit Agreement have waived (through amendment, waiver,
consent or otherwise) the event of default arising thereunder as a result of the
corresponding representation or warranty thereunder being false or misleading;

(b) default shall be made in the payment in the applicable currency of any
principal of any Loan or the reimbursement with respect to any Credit
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made in the payment in the applicable currency of any
interest on any Loan or any Fee or Credit Disbursement or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of three Business Days;

(d) default shall be made in the due observance or performance by (i) the
Borrower of any covenant, condition or agreement contained in Section 5.01(a),
5.05(a), 5.08 or in Article VI or (ii) by Parent of the covenants incorporated
in Section 9(c) of the Parent Guarantee; provided that (A) no Event of Default
will occur in relation to any such incorporated covenant under this clause
(ii) unless such applicable notice requirement provided under the U.S. Parent
Credit Agreement has been provided and such applicable grace period provided
under the U.S. Parent Credit Agreement has passed, and (B) each Event of Default
arising under this clause (ii) as a result of a breach of an incorporated
covenant shall be automatically waived and no longer in effect if the requisite
lenders under the U.S. Parent Credit Agreement have waived (through amendment,
waiver, consent or otherwise) the event of default arising under the U.S. Parent
Credit Agreement as a result of a breach in the corresponding covenant
thereunder;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in Section 7.01(a), (b), (c) or (d)) and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice
thereof from any Agent or any Lender to the Borrower or (ii) any Responsible
Officer of the Borrower or the Parent obtains actual knowledge thereof;

(f) (i) the Borrower or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

-77-



--------------------------------------------------------------------------------

(g) (i) A Loan Party or any member of the Group (1) in the case of the Borrower
or any of its Subsidiary Guarantors, is or is presumed or is deemed to be unable
or admits inability to pay its debts as they fall due, suspends making payments
on any of its debts; or (2) in the case of the Parent, is not Solvent; or (ii) a
moratorium is declared in respect of any indebtedness of any Loan Party or any
member of the Group.

(h) Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Loan Party or member of the Group
other than a solvent winding-up or reorganization of any member of the Group
which is not a Loan Party except an application made to a court for the purposes
of winding up such a person which is disputed by a Loan Party acting diligently
and in good faith and dismissed within 10 Business Days;

(ii) a composition, assignment or arrangement with any creditor of any Loan
Party or member of the Group;

(iii) the appointment of a liquidator (other than in respect of a solvent
winding-up of a member of the Group which is not a Loan Party), Controller,
administrator, receiver, administrative receiver, compulsory manager or other
similar officer in respect of any Loan Party or member of the Group or any of
its assets except (other than in the case of the appointment of an
administrator) an application made to a court for the purposes of appointing
such a person which is disputed by a Loan Party acting diligently and in good
faith and dismissed within 10 Business Days); or

(iv) enforcement of any Security Interest over any assets of any Loan Party or
member of the Group, or any analogous event occurs in any jurisdiction.

(i) Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of any Loan Party or member of the Group having an aggregate
value of, (i) in the case of a Loan Party (other than the Parent) or any member
of the Group, AUD$20,000,000 or (ii) in the case of the Parent, AUD$50,000,000;

(j) A judgment in an amount exceeding (i) in the case of the Borrower or
Subsidiary Guarantor, AUD$5,000,000, or in (ii) in the case of the Parent,
AUD$10,000,000 is obtained against a Loan Party, or any member of the Group and
is not discharged within 10 Business Days, unless the Loan Party or member of
the Group will or has appealed such judgment before the expiry of the period in
which the Loan Party or member of the Group can appeal and has set aside
sufficient reserves to pay such judgment should an appeal not be made within the
relevant period or be unsuccessful;

(k) any Guarantee under any Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);

 

-78-



--------------------------------------------------------------------------------

(l) any Security Interest created or purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority Security Interest
(except as otherwise expressly provided in this Agreement or such Security
Document) over the assets covered thereby;

(m) any Event of Default under, and as defined in, the U.S. Parent Credit
Agreement shall have occurred and is continuing; or

(n) there shall have occurred a Change in Control.

SECTION 7.02 Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event:

(a) the Australian Agent (i) shall at the request, or may, with the consent, of
the Required Lenders, by notice to the Borrower, declare the Revolving
Commitments and the obligation of each Lender and the Issuing Bank to make
extensions of credit hereunder, including making Loans and issuing Credits, to
be terminated, whereupon the same shall forthwith terminate, and/or (ii) shall
at the request, or may, with the consent, of the Required Lenders, by notice to
the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;

(b) the Borrower shall, on demand of the Australian Agent at the request or with
the consent of the Required Lenders, Cash Collateralize the Credits in
accordance with Section 2.22(k); and

(c) the Security Trustee shall at the request of, or may with the consent of,
the Required Lenders proceed to enforce the Security Trustee’s rights and
remedies under the Security Documents, this Agreement, and any other Loan
Document for the ratable benefit of the Secured Parties, including, if required,
by appropriate proceedings.

SECTION 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(g) or (h) shall occur with respect to the Parent:

(a) (i) the Revolving Commitments and the obligation of each Lender and the
Issuing Bank to make extensions of credit under the Loan Documents, including
making Loans and issuing Credits, shall terminate, and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

 

-79-



--------------------------------------------------------------------------------

(b) the Borrower shall Cash Collateralize the Credits in accordance with
Section 2.22(k); and

(c) the Security Trustee shall at the request of, or may with the consent of,
the Required Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Secured Parties including, if required, by appropriate
proceedings.

SECTION 7.04 Non-exclusivity of Remedies. No remedy conferred upon any of the
Secured Parties is intended to be exclusive of any other remedy, and each remedy
shall be cumulative of all other remedies existing by contract, at law, in
equity, by statute or otherwise.

SECTION 7.05 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or property actually received by an Agent pursuant
to this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Security Document or any other agreement with any Loan Party
which secures any of the Secured Obligations, shall be applied in the following
order:

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable out-of-pocket expenses
and indemnities, in each case for which any Agent or any Finance Party is to be
reimbursed pursuant to this Agreement or any other Loan Document and that are
then due and payable;

(b) Second, to the ratable payment of (i) accrued but unpaid Fees and other fees
owing to the Issuing Bank and the Lenders in respect of the Loans and Credits
under the Loan Documents and (ii) accrued but unpaid Fees and other fees owing
to the NAB Lender in respect of the NAB Bilateral Obligations;

(c) Third, to the ratable payment of (i) accrued but unpaid interest on the
Loans and any unpaid Credit Disbursements, the Credit Participation Fees, the
Issuing Bank Fees and other fee then due and payable under any Loan Document and
(ii) accrued but unpaid interest on loans and other credit extensions then due
and payable under the NAB Bilateral Agreement;

(d) Fourth, to the ratable payment of all outstanding principal of the Loans and
Credit Disbursements, all Banking Services Obligations owing to any Lender or
Affiliate thereof, all Hedging Obligations of the Borrower or its Subsidiaries
owing to any Lender or Affiliate thereof according to the unpaid termination
amounts thereof, if any, then due and payable, all NAB Bilateral Obligations of
the Borrower owing to the NAB Lender then due and payable, and to Cash
Collateralize the Aggregate Credit Exposure in accordance with Section 2.22(i);

(e) Fifth, to the ratable payment of all obligations to Cash Collateralize the
Aggregate Credit Exposure in accordance with Section 2.22(k), if required;

(f) Sixth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Secured Obligations then due and payable which relate to Loans and Credits
which are owing to the Secured Parties;

 

-80-



--------------------------------------------------------------------------------

(g) Seventh, to the ratable payment of any other outstanding Secured Obligations
then due and payable; and

(h) Eighth, any excess after payment in full of all Secured Obligations shall be
paid to the Borrower or any other Loan Party as appropriate or to such other
person who may be lawfully entitled to receive such excess;

provided that the Security Trustee may apply, if required by law, the proceeds
of any enforcement of a Security Document which it receives to the holder of a
Security Interest of which the Security Trustee has actual knowledge which has
priority in respect of the Collateral secured under relevant Security Document
for amounts which are due and payable in accordance with the terms of that
priority Security Interest, in order of priority.

ARTICLE VIII

The Australian Agent, the US Agent, the Security Trustee,

the Issuing Bank and the Swing Line Lender

SECTION 8.01 Appointment and Authority. (a) Each of the other Finance Parties
hereby irrevocably appoints JPM Australia to act on its behalf as the Australian
Agent and JPMCB to act on its behalf as the US Agent, in each case, hereunder
and under the other Loan Documents. Each of the Lenders, the Swing Line Lender
and the Issuing Bank authorizes each Agent to take such actions on its behalf
and to exercise such powers as are delegated to such Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Agents, the Lenders and the Issuing Bank, and no Loan Party shall have rights as
a third party beneficiary of any of such provisions. Each of the Finance Parties
(in its capacity as a Finance Party and as an Affiliate of any other Secured
Party on behalf of such Secured Party) and Loan Parties hereby acknowledges and
confirms their agreement to the terms of the Security Trust Deed and that the
Security Trustee is subject to the Security Documents, the Land Access
Agreements and each other Loan Document to which it is a party as trustee for
and on behalf of the Secured Parties on the terms and conditions of the Security
Trust Deed and other terms and conditions set forth in the applicable Loan
Documents.

(b) The Australian Agent’s duties under the Loan Documents are solely mechanical
and administrative in nature. Where the Australian Agent provides services in
connection with the administration of the facilities provided under this
Agreement, that is, when it calculates rates and amounts, keeps records,
receives and distributes payments and information received from the Borrower and
receives and deals with Borrowing Requests, it does not provide those services
as agent for the other Secured Parties but as principal but the remainder of
this Section 8 applies.

SECTION 8.02 Rights as a Lender. The person serving as an Agent or the Issuing
Bank or a Swing Line Lender hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, the Issuing Bank or a Swing Line Lender and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the person serving as an Agent, the Issuing
Bank or the Swing Line Lender hereunder in its individual capacity. Such

 

-81-



--------------------------------------------------------------------------------

person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not an Agent, the Issuing Bank or a Swing Line
Lender hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. None of the Agents, Issuing Bank or the
Swing Line Lender shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Agents or the Issuing Bank:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent, Issuing Bank
or Swing Line Lender is required to exercise as directed by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that such Agent,
Issuing Bank or Swing Line Lender shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent, Issuing
Bank or Swing Line Lender to liability or that is contrary to any Loan Document
or legal requirement and provided that in the case of any Agent it is provided
with such security as it may require for any cost, loss or liability (including
any associated GST) which it may incur in complying with any such direction. In
the absence of any such directions, the relevant Agent, Issuing Bank or Swing
Line Lender may act as it sees fit; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates or
Subsidiaries that is communicated to or obtained by the person serving as Agent,
Issuing Bank, Swing Line Lender or any of their respective Affiliates in any
capacity.

None of the Agents or the Issuing Bank shall be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) or (ii) in the absence of
its own gross negligence or willful misconduct. None of the Agents, the Issuing
Bank and the Swing Line Lender shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent, Issuing
Bank or Swing Line Lender by the Borrower, a Loan Party, a Lender or the Issuing
Bank. Notwithstanding any other provision of any Loan Document to the contrary,
no Agent is obliged to do or to omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality.

None of the Agents, Issuing Bank or the Swing Line Lender shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate,

 

-82-



--------------------------------------------------------------------------------

report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent, Issuing Bank or Swing
Line Lender or satisfaction of any condition that expressly refers to the
matters described therein being acceptable or satisfactory to such Agent,
Issuing Bank or Swing Line Lender.

No party to any Loan Document (other than the relevant Agent) may take any
proceedings against any officer, employee or agent of any Agent in respect of
any claim it might have against that Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Loan Document
and any officer, employee or agent of any Agent may rely on this clause.

No Agent will be liable for any delay (or any related consequences) in crediting
an account with an amount required under the Loan Documents to be paid by that
Agent if that Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognized clearing or settlement system used by that Agent for that purpose.

SECTION 8.04 Reliance by the Agents, the Issuing Bank and the Swing Line Lender.
Each of the Agents, Issuing Bank and the Swing Line Lender shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each of the Agents, the Issuing
Bank and the Swing Line Lender also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Credit, that by its terms must be fulfilled to the satisfaction of another
Finance Party, the Australian Agent may presume that such condition is
satisfactory to such Finance Party unless the Australian Agent shall have
received notice to the contrary from such Finance Party prior to the making of
such Loan or the issuance of such Credit. An Agent, Issuing Bank or Swing Line
Lender may consult with legal counsel (who may be counsel for a Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. Each of the Agents may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more agents or sub-agents appointed by such
Agent. Each of the Agents and any of their respective agents or sub-agents may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such agent or sub-agent and to the Related Parties of
such Agent and any such agent or sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Agent.

 

-83-



--------------------------------------------------------------------------------

SECTION 8.06 Resignation of an Agent, Issuing Bank or the Swing Line Lender.

(a) An Agent may resign at any time by giving prior written notice thereof to
the other Finance Parties and the Borrower, such resignation to be effective
upon the appointment of a successor Agent. Upon any such resignation, the
Required Lenders shall have the right to appoint, on behalf of the Borrower and
the Finance Parties, a successor Australian Agent, US Agent or Security Trustee,
as applicable, which shall be a financial institution with an office in Sydney
or Melbourne, Australia or, in the case of the resignation of the US Agent, a
successor US Agent, which shall be an affiliate of the Australian Agent and a
financial institution with an office in New York, United States of America. If
no such successor Agent shall have been so appointed by the Required Lenders
within twenty (20) days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, such successor Agent. If the Australian Agent or the
US Agent has resigned and no such successor Australian Agent or US Agent, as
applicable, has been appointed, the Required Lenders may perform all the duties
of such Agent hereunder and the Borrower shall make all payments in respect of
the Obligations to the applicable Lender and for all other purposes shall deal
directly with the Required Lenders until such successor Agent shall have been
appointed as provided herein. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment or, in the
case of a successor Security Trustee, upon the execution and delivery of all
necessary amendments, supplements or documents to reflect such successor
Security Trustee, and filing or recording of such documents, amendments or
supplements, as applicable, and such other amendments or supplements to the
Security Documents, any other Loan Documents and transfer documents, and such
other instruments or notices, and provision of such other documents (including
title documents in its possession), as may be necessary or desirable, or as the
Required Lenders may reasonably request, in order to continue the perfection of
the Security Interests granted or purported to be granted by the Security
Documents. Upon the acceptance of any appointment as Agent hereunder and under
the other Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent. Upon the effectiveness of the resignation of
an Agent, the resigning Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of an Agent, the provisions of this Article VIII shall continue
in effect for the benefit of such Agent in respect of any actions taken or
omitted to be taken by it while it was acting as an Agent hereunder and under
the other Loan Documents.

(b) Any resignation by JPM Australia as Australian Agent or JPMCB as US Agent
pursuant to this Section shall also constitute the resignation by JPMCB as the
Issuing Bank and Swing Line Lender. Upon the acceptance of a successor’s
appointment as the applicable Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank (except to the extent of any outstanding Credits
issued by the Issuing Bank until such Credits are replaced or terminated) and
Swing Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the

 

-84-



--------------------------------------------------------------------------------

successor Issuing Bank shall issue Credits in substitution for the Credits, if
any, issued by the retiring Issuing Bank which remain outstanding at the time of
such succession or make other arrangement satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Credits.

SECTION 8.07 Non-Reliance on Agents and Other Lenders; Certain Acknowledgments.

(a) Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is or may be a party. Each
Lender and Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. In this
regard, each party hereto acknowledges that (i) Bracewell & Giuliani LLP is
acting in this transaction as special counsel to the Agents only and
(ii) Allen & Overy is acting in this transaction as Australian counsel to the
Agents only. Each other party hereto will consult with its own legal counsel to
the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

(b) Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Loan on the Effective Date to have consented to,
approved or accepted each Loan Document and each other document or other matter
referred to in Section 4.01 or 4.02 required to be consented to or approved by
or acceptable or satisfactory to the Agents, the Lead Arranger or the Lenders
and to have been satisfied with the satisfaction of all other conditions
precedent required to be satisfied under Section 4.01 or 4.02.

SECTION 8.08 Indemnification. The Lenders severally agree to indemnify upon
demand the Agents, the Issuing Bank, the Swing Line Lender and each Related
Party of any of the foregoing (to the extent not reimbursed by the Loan
Parties), according to their respective ratable shares, and hold harmless such
Indemnitee from and against any and all Indemnified Liabilities in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of any Related Party; provided, however, that no Lender shall be liable for
(a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided further, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender agrees to reimburse the Agents,
the Issuing Bank, the Swing Line Lender and each Related Party promptly upon
demand for its ratable share of any out-of-pocket expenses (including all fees,
expenses and disbursements of any law firm or other external counsel) incurred
by an Agent, the

 

-85-



--------------------------------------------------------------------------------

Issuing Bank or a Swing Line Lender in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document, to the extent that such Agent, Issuing Bank or Swing Line
Lender is not reimbursed for such by the Loan Parties. The undertaking in this
Section shall survive termination of the Revolving Commitments, the payment of
all other Obligations and the resignation of such Agent, Issuing Bank or Swing
Line Lender.

SECTION 8.09 Collateral and Guaranty Matters.

(a) Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement, and the NAB
Lender as a lender under the NAB Bilateral Agreement) and each other Secured
Party (by their acceptance of the benefits of any Security Interest encumbering
Collateral) acknowledges and agrees that the Security Trustee has entered into
the Security Documents and each other Loan Document to which it is expressed to
be a party (other than this Agreement) on behalf of itself and the Secured
Parties, and the Secured Parties hereby agree to be bound by the terms of such
Loan Documents, acknowledge receipt of copies of such Loan Documents and consent
to the rights, powers, remedies, indemnities and exculpations given to the
Security Trustee thereunder. All rights, powers and remedies available to the
Security Trustee and the Secured Parties with respect to the Collateral, or
otherwise pursuant to the Loan Documents to which the Security Trustee is a
party, shall be subject to the provisions of such Loan Documents.

(b) Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement and the NAB
Lender as a lender under the NAB Bilateral Agreement) and each other Secured
Party (by their acceptance of the benefits of any Security Interest encumbering
Collateral) hereby authorizes the Security Trustee, at its option and in its
discretion, without the necessity of any notice to or further consent from the
Secured Parties:

(i) to release any Security Interest on any property granted to or held by the
Security Trustee under any Security Document (i) as provided in Section 6.03,
Section 6.05, Section 9.20 or any Security Document or (ii) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders;

(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Security Interests upon the
Collateral granted pursuant to the Security Documents;

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable law; and

(iv) to subordinate any Security Interest on any property granted to or held by
the Security Trustee under any Loan Document to the holder of any Security
Interest on such property that is permitted by Section 6.01(d) or 6.01(f),

provided that the Security Trustee has no obligation, of any nature, to take any
such action except as contemplated by subparagraph (i) or by Section 8.03(b).

 

-86-



--------------------------------------------------------------------------------

(c) Upon the request of the Security Trustee at any time, the Secured Parties
will confirm in writing the Security Trustee’s authority to release particular
types or items of Collateral pursuant to this Section 8.09.

(d) The powers conferred on the Security Trustee under this Agreement and the
other Loan Documents shall not impose any duty upon it to exercise any such
powers.

SECTION 8.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Lead Arranger and Sole Bookrunner listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or the Issuing Bank.

SECTION 8.11 Agents May File Proofs of Claim. Subject to Section 8.12(d), in
case of the pendency of any proceeding under any Insolvency Law or any other
judicial proceeding relative to any Loan Party, each Agent (irrespective of
whether the principal of any Loan or Credit Disbursement or any other amount
payable under any Loan Document shall then be due and payable as herein or
therein expressed or by declaration or otherwise and irrespective of whether an
Agent shall have made any demand on the Borrower) shall, if instructed in
accordance with the Loan Documents, be entitled and empowered, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Credit Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable expenses, disbursements and advances of
the Finance Parties and all other amounts due the Finance Parties under Sections
2.05 and 9.08) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to such Agent and, if such Agent
shall consent to the making of such payments directly to the Lender and the
Issuing Bank, to pay to such Agent any amount due for the reasonable expenses,
disbursements and advances of such Agent, and any other amounts due such Agent
under Sections 2.05 and 9.08.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank to authorize Agent to
vote in respect of the claim of any Lender or Issuing Bank or in any such
proceeding.

 

-87-



--------------------------------------------------------------------------------

SECTION 8.12 Other. (a) In acting as an Agent, each Agent shall be regarded as
acting through its agency or security trustee division, as relevant, which shall
be treated as a separate entity from any other of its divisions or departments.
If information is received by another division or department of an Agent, it may
be treated as confidential to that division or department and that Agent shall
not be deemed to have notice of it.

(b) Each Lender shall supply promptly all documents and other evidence
reasonably requested by an Agent in order for that Agent to carry out all
necessary “know your customer” or other similar checks in relation to that
Lender under all applicable laws and regulations and not already available to
that Agent.

(c) If any party owes an amount to an Agent under the Loan Documents that Agent
may, after giving notice to that party, deduct an amount not exceeding that
amount from any payments to that party which that Agent would otherwise be
obliged to make under the Loan Documents and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Loan Documents
that party shall be regarded as having received any amount so deducted.

(d) No Agent is authorized to act on behalf of any other Secured Party (without
first obtaining that Secured Party’s consent) in any legal or arbitration
proceedings relating to any Loan Document. This paragraph (d) shall not apply to
any legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Security Documents or enforcement of the Security
Interests created under the Security Documents or the Security Documents.

(e) Any reference in the Loan Documents to an Agent being required to form an
opinion or to act reasonably, or not unreasonably, will be deemed to require the
Lenders to act in that manner when instructing that Agent (if such instruction
is required).

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), notices and other communications provided for herein or
(except as otherwise provided therein) any other Loan Document shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at The MAC Services Group Pty Limited, c/o Oil
States International, Inc., 333 Clay Street, Suite 4620, Houston, Texas 77002,
Attention of Senior Vice President – Chief Financial Officer & Treasurer (Fax
No. (713) 652-0499);

(ii) if to the Australian Agent or the Security Trustee, to J.P. Morgan
Australia Limited, c/o JPMorgan Chase Bank, N.A. Hong Kong Branch, 47/F One
Island East, 18 Westlands Road, Quarry Bay, Hong Kong, Attention: Sara
Wong/Jennifer Yu/Joe Lam, Loan Agency (Fax No. 852-2836 9672); and

 

-88-



--------------------------------------------------------------------------------

(iii) if to the US Agent, to JPMorgan Chase Bank, N.A. at 712 Main St. -12th
Floor, Houston, Texas 77002, Attention: Thomas Okamoto (Fax No. (713) 216-7794);
and

(iv) if to a Lender or the Issuing Bank, to it at its address (or fax number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient).
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b). Any
party may change its address for notices by giving notice of such change to each
party in accordance with this Section 9.01; provided that, any Lender shall be
required only to provide notice of such change to the Borrower and the
Australian Agent.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Australian Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Australian Agent
that it is incapable of receiving notices under such Article by electronic
communication. Each Agent or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Australian Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. This Agreement may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders. The Agents may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

-89-



--------------------------------------------------------------------------------

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
any Agent’s transmission of Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(e) Reliance by Agents, Issuing Bank and Lenders. Each of the Finance Parties
shall be entitled to rely and act upon any notices (including telephonic and
electronically communicated (e-mailed) Borrowing Requests) purportedly given by
or on behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Finance Party and each Related Party of any Finance Party from all losses,
costs, expenses and liabilities resulting from the reliance by such person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other communications with any Finance Party may be recorded by
such Finance Party, and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Finance Parties and shall survive the making by the Lenders of the
Loans and the issuance of Credits by the Issuing Bank, regardless of any
investigation made by the Finance Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any Fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid or any Credit is outstanding and
so long as the Revolving Commitments have not been terminated. The provisions of
Sections 2.13, 2.15, 2.20, 9.05 and 9.16 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Revolving Commitments, the expiration of any
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Finance Party.

 

-90-



--------------------------------------------------------------------------------

SECTION 9.03 PPS Act.

(a) Confidentiality. Notwithstanding any other provision of any Loan Document,
each party agrees that no party will make any disclosure, or provide any
document, of the type referred to in section 275(1) of the PPS Act in relation
to any Loan Document to any person in response to a request of the type referred
to in that section unless required under section 275(7) of the PPS Act or
otherwise with the prior written approval of the other parties.

(b) Exclusion of Enforcement Provisions. Unless otherwise agreed by the
Australian Agent, the parties agree to exclude from any Loan Document (where
applicable), to the extent permitted by law, each of the provisions of the PPS
Act referred to in section 115(1) or 115(7) of the PPS Act, in each case, to the
extent mentioned in the relevant section and each Loan Party waives all of its
rights under those provisions in respect of or relating in any way to the
enforcement or any other exercise of rights under or in respect of any Security
Interest created by any Loan Document.

(c) No Requirement for Notices. The parties agree that no Secured Party need to
give any notice to any Loan Party or any other person in respect of or relating
in any way to any Loan Document under the PPS Law (including as to any
registration or amendment to any registration on the PPS Register) unless the
giving of such notice is mandatory under the PPS Act.

(d) Consent. Each Loan Party consents to any Secured Party effecting a
registration on the PPS Register, in any manner considered appropriate by that
Secured Party, regarding any Security Interest created or intended to be created
under any Loan Document.

SECTION 9.04 Successors and Assigns.

(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-91-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and its
Revolving Exposure); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and its Revolving Exposure or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
its Revolving Exposure) or, if the applicable Revolving Commitment is not then
in effect, the Revolving Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Australian Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than AUD$5,000,000 in amount of Revolving Exposure and/or Revolving
Commitments, unless the Australian Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Exposure
and Revolving Commitments if such assignment is to a person that is not a
Lender, an Affiliate of such assigning Lender or any Approved Fund with respect
to such assigning Lender, provided that no such consent shall be required if an
Event of Default shall have occurred and is continuing;

(B) the consent of the US Agent (such consent not to be unreasonably withheld or
delayed) shall be required (1) for assignments in respect of the Revolving
Exposure and Revolving Commitments if such assignment is to a person that is not
a Lender, an Affiliate of such assigning Lender or an Approved Fund with respect
to such assigning Lender; and

 

-92-



--------------------------------------------------------------------------------

(C) the consent of each Issuing Bank and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Exposure and Revolving Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Australian Agent an Assignment and Acceptance, together with a
processing and recordation fee of AUD$3,500; provided, however, that the
Australian Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and provided, further, that only
one such fee shall be payable in the event of contemporaneous assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group). The assignee, if it is not a Lender, shall
deliver to the Australian Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Defaulting Lenders. No assignment shall be made to any Defaulting Lender
or any of its Subsidiaries, or any person who, upon becoming a Lender hereunder,
would constitute any of the foregoing persons.

(viii) Withholding Taxes.

(A) If (x) the Lender assigns or transfers any of its rights or obligations
under the Loan Documents or changes its Facility Office at any time other than
during the existence of an Event of Default; and (y) as a result of
circumstances existing at the date such assignment, transfer or change occurs, a
Loan Party would be obliged to make a payment to the new Lender or Lender acting
through its new Facility Office under Section 2.20 (Tax Gross-up and Tax
Indemnities) or 2.13 (Increased Costs), then the new Lender or Lender acting
through its new Facility Office is only entitled to receive payment under those
Sections to the same extent as the existing Lender or Lender acting through its
previous Facility Office would have been if the assignment, transfer or change
had not occurred; provided, however that where the payment is in relation to
Australian Withholding Tax, the new Lender or Lender acting through its new
Facility Office will be entitled to full payment under Section 2.20 (Tax
gross-up and indemnities) whether or not the Existing Lender was or would have
been entitled to such payment under that clause unless such new Lender, or
Lender acting through its new Facility Office, is an Offshore Associate of the
Borrower.

 

-93-



--------------------------------------------------------------------------------

(ix) No Assignment to Offshore Associate of Borrower: A Lender shall not assign
or transfer rights to a person whom the officers of the relevant existing Lender
involved on a day to day basis in the administration of the credit facilities
provided under this Agreement know to be an Offshore Associate of the Borrower.

Upon such execution, delivery, acceptance and recording thereof by the
Australian Agent pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.11, 2.13, and 9.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Australian Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the US Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Australian Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans or
participations in Credit Disbursements or Swing Line Loans and participations in
Credits and Swing Line Loans in accordance with its Revolving Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) Register. The Australian Agent shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and a register, which may be in
electronic form, for the recordation of the names and addresses of the Lenders
and the Revolving Commitments of, and principal amount of the Loans owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Agents, the Issuing Bank, and the Lenders may
treat each person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. In addition, the Australian Agent shall
maintain on the Register information

 

-94-



--------------------------------------------------------------------------------

regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, the US Agent or any Lender, except as to a Lender only such entries
related to such Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or any Secured Party, sell participations to any person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s or a Defaulting Lender’s Affiliates or subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or Revolving Exposure); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the Secured Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 9.08 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.13, 2.14, 2.20
and 9.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’ prior
written consent.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Australian Agent
and the Borrower (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if a SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or

 

-95-



--------------------------------------------------------------------------------

expenses or otherwise increase or change the obligations of the Borrower under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Revolving Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower or any
Agent and without paying any processing fee therefor, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

SECTION 9.05 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by any of the Lead Arranger, the Agents, the
Issuing Bank and their Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agents), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by any
Agent, any Lender or the Issuing Bank (including the reasonable fees, charges
and disbursements of any counsel for any Agent, any Lender or the Issuing Bank),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Credits issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Credits.
The foregoing costs and expenses under this Section 9.05 shall include all due
diligence, search, filing, recording, title insurance, printing, reproduction,
document delivery, travel, CUSIP, electronic platform, communication costs and
appraisal charges and fees

 

-96-



--------------------------------------------------------------------------------

and Taxes related thereto, and other out-of-pocket expenses reasonably incurred
by any Agent, Lender or Issuing Bank (including, in connection with any workout
or restructuring, the cost of financial advisors and other outside experts
retained by any Agent). All amounts due under this Section 9.05 shall be payable
within 30 days after written demand therefore unless such amounts are being
contested in good faith by the Borrower. The agreements in this Section shall
survive the termination of the Revolving Commitments and repayment of all
Obligations.

(b) Indemnification by the Borrower. The Borrower agrees to, and hereby does,
indemnify each Agent, each Lender, each Issuing Bank and the Related Parties of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements but excluding any such loss, claim, damage, liability
or expense resulting from a claim or proceeding brought by a Lender against any
other Lender (other than any Agent in its capacity as such), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the transactions contemplated thereby, (ii) any Loan or
Credit or the use or proposed use of the proceeds of the Loans or issuance of
Credits (including any refusal by the Issuing Bank to honor a demand for payment
under a Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Credit), (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether or
not any Indemnitee is a party thereto, or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property owned or operated by the Borrower
or any of the Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries; provided that SUCH INDEMNITY SHALL
EXPRESSLY INCLUDE ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSE
INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE but not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or, with respect to any
Environmental Liability, to the extent such Indemnitee, after foreclosure or
other remedial action, has caused such Environmental Liability (collectively,
the “Indemnified Liabilities”). This indemnity does not include, and does not
apply in respect of, any Tax obligation of an Indemnitee arising in respect of a
Loan Document other than any Taxes that represent losses, claims, damages,
liabilities and related expenses directly arising from any non-Tax claim.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR

 

-97-



--------------------------------------------------------------------------------

CREDIT OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to any Indemnitiee, each Lender severally agrees to pay
to such Indemnities, such Lender’s Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Indemnitee.

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Revolving Commitments, the expiration of any
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Agent, Lender or Issuing Bank. All amounts due under this Section 9.05
shall be payable on written demand therefor.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Agent, Lender, Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other Indebtedness (in whatever currency) at any time owing by such
Agent, Lender, Issuing Bank to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and other Loan Documents held by such Agent, Lender or
Issuing Bank, irrespective of whether or not such Agent, Lender or Issuing Bank
shall have made any demand under this Agreement or such other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such Indebtedness. The rights of each
Agent, Lender, Issuing Bank and their respective Affiliates under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Agent, Lender, Issuing Bank or their respective
Affiliates may have. Each Agent, Lender and Issuing Bank agrees to notify the
Borrower and the Australian Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.07 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

-98-



--------------------------------------------------------------------------------

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of any Secured Party in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Secured Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 9.08(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Agents in accordance with Section 7.02 for the benefit of all the Secured
Parties; provided, however, that the foregoing shall not prohibit (i) the Agents
from exercising on their own behalf the rights and remedies that inure to their
benefit (solely in its capacity as an Agent) hereunder and under the other Loan
Documents, (ii) the Issuing Bank from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents, (iii) the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Swing
Line Lender) hereunder and under the other Loan Documents, (iv) any Lender from
exercising setoff rights in accordance with Section 9.06 (subject to the terms
of Section 2.18), or (v) subject to Section 8.11, any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Insolvency Law.

(b) Any amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Fee Letters or any Credit Document), and any consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective if the same shall be in writing and signed by the Required Lenders and
the Borrower (or by the Australian Agent or, if the Security Trustee is a party
to the relevant Loan Document and the Australian Agent is not, the Security
Trustee (in either case, with the prior written consent of the Required Lenders)
and the Borrower), provided that such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
further that (x) any provision of this Agreement or any other Loan Document
(other than a Loan Document to which the Security Trustee and no other Agent is
a party) may be amended by an agreement in writing signed by the US Agent and
the Borrower to cure any ambiguity, omission, defect or inconsistency so long
as, in each case, the Lenders shall have received at least five (5) Business
Days’ prior written notice thereof and the Australian Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment, and (y) no amendment, waiver or consent shall:

 

-99-



--------------------------------------------------------------------------------

(i) extend the Maturity Date of or increase the stated amount of any Revolving
Commitment of any Lender (or reinstate any Revolving Commitment of any Lender
terminated pursuant to the terms hereof) without the written consent of such
Lender;

(ii) postpone any date fixed by this Agreement for any scheduled payment (but
not any prepayment) of principal, interest or fees due to any Lender hereunder
without the written consent of such Lender;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or Credit Disbursement or any interest or Fees payable hereunder without
the prior written consent of each Lender directly affected thereby (it being
understood and agreed that any change in the definition of “Leverage Ratio”, or
in the component definitions thereof, shall not constitute a reduction of rate
of interest or any interest or Fees payable hereunder);

(iv) change any provision of this Section, or the percentage specified in
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(v) except as expressly permitted hereunder or under any Security Document,
(A) release the guaranty provided by the Parent hereunder without the written
consent of each Lender, or (B) release all or substantially all of the value of
the guaranties provided by the other Guarantors hereunder or all or
substantially all of the Collateral without the written consent of each Lender;

(vi) amend the order of application provided in Section 7.05 without the written
consent of each Financing Party adversely affected thereby; or

(vii) amend or modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(g) without the written consent of such SPC,

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, Issuing Bank or the Swing Line Lender
hereunder or under any other Loan Document without the prior written consent of
such Agent, Issuing Bank or Swing Line Lender, respectively.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
under any other Loan Document (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders, Required Lenders or each affected
Lender may be effected with the consent of the Lenders other than Defaulting
Lender); provided that any such amendment, waiver or consent referred to in
clause (b)(i), (ii) or (iii) above that, but for this sentence, would require
the prior written consent of such Defaulting Lender, will continue to require
the consent of such Defaulting Lender; and provided further that any such
amendment, waiver or consent requiring the consent of all Lenders, such Lender
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than any other Lender whose consent is so required shall require the
consent of such Defaulting Lender.

 

-100-



--------------------------------------------------------------------------------

No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under
Hedging Agreements or Banking Services Obligations.

SECTION 9.09 Interest Rate Limitation. Regardless of any provisions contained in
this Agreement or in any other Loan Documents, the Lenders shall never be deemed
to have contracted for or be entitled to receive, collect or apply as interest
on any Loan or participation in any Credit Disbursement any amount in excess of
the maximum lawful rate (the “Maximum Rate”), and in the event any Lender ever
receives, collects or applies as interest (whether termed interest herein or
deemed to be interest by operation of law or judicial determination) any such
excess, or if an acceleration of the maturities of the Loans or if any
prepayment by the Borrower results in the Borrower having paid any interest in
excess of the Maximum Rate, such amount which would be excessive interest shall
be deemed to be a partial prepayment of principal and applied to the reduction
of the unpaid principal balance of the Loans for which such excess was received,
collected or applied, and, if the principal amount of the Obligations is paid in
full, any remaining excess shall forthwith be paid to the Borrower. All sums
paid or agreed to be paid to the Lenders for the use, forbearance or detention
of the Obligations evidenced by this Agreement shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread, in equal or
unequal parts, throughout the full term of such Obligations until payment in
full so that the rate or amount of interest on account of such indebtedness does
not exceed the Maximum Rate. In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Rate of interest
permitted by law, the Borrower and the Lenders shall, to the maximum extent
permitted under applicable law, (i) characterize any non-principal payment as an
expense, fee or premium, rather than as interest; and (ii) exclude voluntary
prepayments and the effect thereof; and (iii) compare the total amount of
interest contracted for, charged or received with the total amount of interest
which could be contracted for, charged or received throughout the entire
contemplated term of the Loans at the Maximum Rate.

SECTION 9.10 Entire Agreement. This Agreement, the other Loan Documents, and the
Fee Letters constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN ANY CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE

 

-101-



--------------------------------------------------------------------------------

CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Insolvency
Laws, as determined in good faith by an Agent or Issuing Bank, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.22.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by electronic communication (e-mail) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process. (a) Any legal action
or proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, each of the
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of those courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that an Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or their respective properties in the courts of any
jurisdiction.

 

-102-



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any such New
York state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Borrower waives personal service of any summons,
complaint or other process, which may be made by any other means permitted by
the law of such state.

(d) The Borrower hereby irrevocably appoints, and the Borrower shall cause each
other Loan Party to irrevocably appoint, as its agent to receive on its behalf
and on behalf of its property service of copies of any summons or complaint or
any other process which may be served in any action. Such service may be made by
mailing or delivering a copy of such process to such Loan Party in care of the
Borrower at the Borrower’s address set forth in Section 9.01, and each such Loan
Party hereby irrevocably authorizes and directs the Borrower to accept such
service on its behalf.

SECTION 9.16 Confidentiality. Each of the Finance Parties agrees to maintain,
and cause their respective Affiliates to maintain, the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable law or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of, pledgee under Section 9.04(f) or Participant
in, or any prospective assignee of, pledgee under Section 9.04(f) or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Finance Party on a non-confidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or any of their
respective businesses, other than any such information that is available to a
Finance Party on a non-confidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

 

-103-



--------------------------------------------------------------------------------

SECTION 9.17 Judgment Currency. (a) The obligations of the Borrower and the
other Loan Parties hereunder and under the other Loan Documents to make payments
in U.S. Dollars or Australian Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Australian Agent or a Lender or the Issuing Bank of the full
amount of the Obligation Currency expressed to be payable to the Australian
Agent, Lender or Issuing Bank under this Agreement or the other Loan Documents.
If, for the purpose of obtaining or enforcing judgment against the Borrower or
any other Loan Party or in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Australian Dollar Equivalent or U.S. Dollar Equivalent, or, in the
case of other currencies, the rate of exchange (as quoted by the Australian
Agent or if the Australian Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Australian Agent)
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

(c) For purposes of determining the Australian Dollar Equivalent or U.S. Dollar
Equivalent or rate of exchange for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

SECTION 9.18 Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND

 

-104-



--------------------------------------------------------------------------------

THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME
ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY
FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

SECTION 9.19 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to any Agent, Issuing Bank or Lender, or any Agent,
Issuing Bank or Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, Issuing Bank or Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Insolvency Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and Issuing Bank severally agrees to pay to each Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by that Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
overnight rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the Issuing Bank under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

SECTION 9.20 Termination. This Agreement and each other Loan Document, and the
covenants and agreements set forth herein and therein, and, in the case of any
Security Document, all security interests and other Security Interests created
thereunder, shall terminate upon the payment in full of all principal of and any
accrued interest on any Loan and all Fees and other amounts payable under this
Agreement, the termination or expiration of all Credits and the termination or
expiration of the Revolving Commitments; provided that the provisions of
Sections 2.13, 2.15, 2.20, and 9.05 and Article VIII, and any other provision
set forth herein or therein that by its terms survives the termination of this
Agreement or such other Loan Document, shall survive and remain in full force
and effect.

SECTION 9.21 Patriot Act Notice. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

-105-



--------------------------------------------------------------------------------

SECTION 9.22 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Australian Agent and when the
Australian Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

EXECUTED by THE MAC SERVICES GROUP PTY LIMITED in accordance with section 127 of
the Corporations Act 2001 (Cth):

   )
)
)
)

)
)
)

  

/s/ Bradley J. Dodson

   )   

/s/ Tim Diadiun

Signature of director    )    Signature of director    )


)

)

  

Bradley J. Dodson

   )   

Tim Diadiun

Name of director    )    Name of director

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

J.P. MORGAN AUSTRALIA LIMITED, as Australian Agent and Security Trustee By:  
/s/ Sara Wong Name:   Sarah Wong Title:   Associate

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as US Agent, Issuing Lender, Swing Line Lender, and
Lender By:   /s/ Thomas Okamoto Name:   Thomas Okamoto Title:   Authorized
Officer

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:   /s/ Kristen Brockman Name:   Kristen Brockman Title:   Vice President

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Nicole Fawkner Name:   Nicole Fawkner Title:   Director, Corporate
Banking

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED,

A.B.N. 12 004 044 937,

as a Lender

By:   /s/ Marcia Bockol Name:   Marcia Bockol Title:   Director, Client Coverage
Americas

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Gary L. Mingle Name:   Gary L. Mingle Title:   Senior Vice-President

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, SYDNEY BRANCH

as a Lender

By:   /s/ John Ferreira Name:   John Ferreira Title:   Co-General Manager

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA ASIA LIMITED

as a Lender

By:   /s/ G.S. Rajan Name:   G.S. Rajan Title:   Head of Corporate Banking &
Regional Transportation

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, SYDNEY BRANCH,

as a Lender

By:   /s/ Bridget Ann Powell Name:   Bridget Ann Powell Title:   Attorney

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ John Prigge Name:   John Prigge Title:   Vice President

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Shunsuke Suzuki Name:   Shunsuke Suzuki Title:   Deputy General
Manager

Signature Page to Syndicated Facility Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as a Lender

By:   /s/ Mikhail Faybusovich Name:   Mikhail Faybusovich Title:   Director By:
  /s/ Vipul Dhadda Name:   Vipul Dhadda Title:   Associate

Signature Page to Syndicated Facility Agreement